 



OFFICE LEASE AGREEMENT
400 HAMILTON BUILDING
This Lease is made as of June 13, 2006 (the “Effective Date of Lease”) by and
between 400 HAMILTON ASSOCIATES, a California limited partnership, (hereinafter
called “Landlord”), and the individuals and/or entities as set forth
specifically in Subparagraph 1 of the Fundamental Lease Provisions below,
(hereinafter called “Tenant”), and is subject to the terms and conditions set
forth below:
FUNDAMENTAL LEASE PROVISIONS

         
1.
  Tenant:   Hercules Technology Growth Capital, Inc., a California corporation
 
       
2.
  Notice/Correspondence Address:   400 Hamilton Avenue, Suite 300
 
      Palo Alto, CA 94301
 
      Attn: Sally Borg
 
       
3.
  Guarantor(s) of Tenant:   None
 
       
4.
  Address & Suite #:   400 Hamilton Avenue, Suite 300
 
      Palo Alto, CA 94301
 
       
 
  Gross rentable square feet:   8325 square feet, subject to adjustment pursuant
to Paragraph 8.A
 
       
5.
  Tenant’s Pro Rata Share:   8.84%, subject to adjustment pursuant to
Paragraph 8.A
 
       
6.
  Management Fee:   Three Percent (3%) of Base Rent
 
       
7.
  Commencement Date:   Date of delivery of possession; see Paragraph 2
 
       
8.
  Term of Lease:   Approximately Seven (7) years and three months
 
       
 
  Expiration Date:   Last day of the month in which the seventh (7th)
anniversary of the Rent Commencement Date occurs
 
       
9.
  Monthly Base Rent:   $36,213.75, subject to adjustment pursuant to
Paragraph 8.A
 
       
10.
  Rent Commencement Date:   Date on which (i) Landlord’s Architect furnishes a
Certificate of Substantial Completion confirming the substantial completion of
the Tenant Improvements; and (ii) the final building inspection has been
obtained from the City of Palo Alto, subject to adjustment for Tenant Delay
provided in Exhibit “B”, but in no event later than November 1, 2006.
 
       
11.
  Base Rent Adjustment Date:   Each anniversary of the Rent Commencement Date,
commencing with the first anniversary and each year thereafter; if the Rent
Commencement Date occurs on a day other than the first day of a month, the first
day of the month in which each anniversary of the Rent Commencement Date occurs.

i



--------------------------------------------------------------------------------



 



         
 
  Scheduled Base Rent Adjustments:   Increase of three percent (3%) over Base
Rent in the month preceding the Adjustment Date
 
       
12.
  Security Deposit:   [TBD] Total of tenant improvement dollars contributed by
Landlord and brokerage commission
 
       
13.
  Tenant Use:   General office purposes and uses incidental thereto consistent
with professional office use and use of the Building
 
       
14.
  Tenant’s Broker:   NAI BT Commercial
 
       
 
  Landlord’s Broker:   Cornish & Carey Commercial
 
       
15.
  Parking:   33 non-exclusive parking spaces in underground parking garage only,
subject to adjustment pursuant to Paragraph 8.A
 
       
16.
  Tenant Improvement Allowance:   Thirty-Five Dollars per useable square foot;
approximately $262,500.00, subject to adjustment pursuant to Paragraph 8.A
 
       
17.
  Option to Extend:   One (1) option to extend for five (5) years

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord those
certain Premises designated in Subparagraph 4 of the Fundamental Lease
Provisions above at the 400 Hamilton Building (the “Building”), located at 400
Hamilton Avenue, Palo Alto, California, as outlined on Exhibit “A” attached
hereto and made a part hereof (the “Premises”). Said Premises comprise a gross
rentable square footage (hereinafter “Rentable Square Footage”) as set forth in
Subparagraph 4 of the Fundamental Lease Provisions. The Building is deemed to
contain Ninety-Four Thousand One Hundred Thirty-One (94131) gross rentable
square feet.
The parties hereto agree that said letting is upon and subject to the terms,
covenants and conditions herein set forth and Tenant covenants as a material
part of the consideration for this Lease to keep and perform each and all of
said terms, covenants and conditions by it to be kept and performed and that
this Lease is made upon the condition of such performance.

              LANDLORD       TENANT 400 HAMILTON ASSOCIATES, a       HERCULES
TECHNOLOGY GROWTH CAPITAL, INC, a California corporation
 
            California limited partnership        
By
  /s/ Charles J. Keenan III   By:   /s/ Manuel A. Henriquez
 
           
 
  Charles J. Keenan III, Trustee for the Amended and Restated Keenan Declaration
of Trust dated February 17, 1998, General Partner   Name:
Title:   Manuel A. Henriquez
Chief Executive Officer and President
 
           
By
  /s/ Mark T. Gates   By:   /s/ David M. Lund
 
           
 
  Mark T. Gates, Trustee of the Mark T. Gates and Elizabeth W. Gates Living
Trust Agreement dated September 10, 1993, General Partner   Name:
Title:   David M. Lund
Chief Financial Officer
 
           
By
  /s/ Elizabeth W. Gates        
 
           
 
  Elizabeth W. Gates, Trustee of the Mark T. Gates and Elizabeth W. Gates Living
Trust Agreement dated September 10, 1993, General Partner        

ii



--------------------------------------------------------------------------------



 



OFFICE LEASE AGREEMENT
400 HAMILTON BUILDING
1. TERM. The term of this Lease shall be for that consecutive year period
identified in Subparagraph 8 of the Fundamental Lease Provisions, commencing on
the Commencement Date identified in Subparagraph 7 of the Fundamental Lease
Provisions. The Lease shall expire on the Expiration Date identified in
Subparagraph 8 of the Fundamental Lease Provisions, subject to the option to
extend identified in Subparagraph 17 of the Fundamental Lease Provisions.
2. POSSESSION.
     a. Tenant agrees that in the event of the inability of Landlord to deliver
possession of the Premises to Tenant on the anticipated Commencement Date set
forth in Subparagraph 7 of the Fundamental Lease Provisions, this Lease shall
not be void or voidable, nor shall Landlord be liable to Tenant for any loss or
damage resulting therefrom. Should Landlord tender possession of the Premises to
Tenant prior to the date specified for commencement of the term hereof, and
Tenant elects to accept such prior tender, such prior occupancy shall be subject
to all of the terms, covenants and conditions of this Lease. Notwithstanding the
above, if Landlord does not deliver possession within three (3) months of the
anticipated Commencement Date stated in Subparagraph 7 of the Fundamental Lease
Provisions, Tenant can elect to terminate this Lease by giving written notice to
Landlord within five (5) days after said date, in which case this Lease shall be
terminated and any sums paid or security deposit delivered to Landlord shall be
returned to Tenant. However, delays caused by Force Majeure (defined in
Paragraph 40 below) shall extend such three-month period by the number of days
of such delay.
     b. Inasmuch as Tenant is taking the Premises “as is”, possession of the
Premises shall be deemed delivered and the term of this Lease shall commence
when Landlord tenders possession of the Premises to Tenant. Landlord shall
tender possession of the Premises to Tenant upon execution of this Lease,
provided that Tenant has delivered to Landlord the prepaid rent and security
deposit provided for in Paragraph 3.f and 3.h below and the Certificate of
Insurance provided for in Paragraph 18.a below.
3. RENT.
     a. Base Rent: Commencing on the Rent Commencement Date set forth in
Subparagraph 10 of the Fundamental Lease Provisions, Tenant shall pay to
Landlord as monthly Base Rent for the Premises, in advance and subject to
adjustments as provided herein, the sum set forth in Subparagraph 9 of the
Fundamental Lease Provisions on or before the first day of each and every
successive calendar month until that date set forth in Subparagraph 11 of the
Fundamental Lease Provisions above (the “ Adjustment Date”).
     b. Rental Adjustments: The monthly Base Rent provided for in Paragraph 3.a
of this Lease shall be subject to adjustment on each Adjustment Date specified
in Subparagraph 11 of the Fundamental Lease Provisions in the amount of a three
percent (3%) increase as specified in said Subparagraph 11.
     c. Additional Rent: Beginning on the Rent Commencement Date, Tenant shall
pay to Landlord in addition to the Base Rent, as Additional Rent, in accordance
with Paragraph 3.c (v) below, Tenant’s Pro Rata share of the items set forth in
paragraphs 3(c)(i)-(iii) below. Tenant’s Pro Rata Share of such items is equal
to the Rentable Square Footage of the Premises divided by the rentable square
footage of the Building. Additional Rent shall include a management fee in the
amount stipulated in Subparagraph 6 of the Fundamental Lease Provisions.
Tenant’s Pro Rata Share is that percentage set

iii



--------------------------------------------------------------------------------



 



forth in Subparagraph 5 of the Fundamental Lease Provisions. Landlord reserves
the right to redetermine Tenant’s Pro Rata Share of these charges calculated on
another equitable basis. An equitable adjustment shall be made to Tenant’s Pro
Rata Share of Real Property Taxes for such circumstances as Tenant’s
installation of overstandard tenant improvements which increase the value of the
Premises relative to the balance of the Building and the value of such
overstandard improvements are assessed against the entire Building.
          (i) Taxes. Tenant shall pay to Landlord Tenant’s Pro Rata Share of all
Real Property Taxes assessed against the Building, the parcel or parcels of land
on which the Building and other improvements are located (the “Land”), and other
improvements thereon, plus any amount allocated to the Premises by Landlord as
provided below in this Paragraph. The term “Real Property Taxes”, as used
herein, shall mean (a) all taxes, assessments, levies and other charges of any
kind or nature whatsoever, general and special, foreseen and unforeseen
(including all installments when due of principal and interest required to pay
any general or special assessments for public improvements and any increases
resulting from reassessments caused by any change in ownership of the Building)
now or hereafter imposed by any governmental or quasi-governmental authority or
special district having the direct or indirect power to tax or levy assessments,
which are levied or assessed against, or with respect to the value, occupancy or
use of, all or any portion of the Building (as now constructed or as may at any
time hereafter be constructed, altered, or otherwise changed) or Landlord’s
interest therein, or Landlord’s business of owning and leasing the Building; any
improvements located within the Building; the fixtures, equipment and other
property of Landlord, real or personal, that are an integral part of and located
in the Building; public utilities, or energy within the Building; (b) all
charges, levies or fees imposed by reason of environmental regulation or other
governmental control of the Building; and (c) all costs and fees (including
attorneys’ fees) incurred by Landlord in contesting any Real Property Taxes and
in negotiating with public authorities as to any Real Property Taxes. Real
Property Taxes shall not include penalties, interest, or other charges incurred
by Landlord due to Landlord’s failure to timely pay Real Property Taxes. If at
any time during the term of this Lease the taxation or assessment of the
Building prevailing as of the Commencement Date of this Lease shall be altered
so that in lieu of or in addition to any Real Property taxes described above
there shall be levied, assessed or imposed (whether by reason of a change in the
method of taxation or assessment, creation of a new tax or charge, or any other
cause) an alternate or additional tax or charge (1) on the value, use or
occupancy of the Building or Landlord’s interest therein or (2) on or measured
by the gross receipts, income or rentals from the Building, on Landlord’s
business of leasing the Building, or computed in any manner with respect to the
operation of the Building, then any such tax or charge, however designated,
shall be included within the meaning of the term “Real Property Taxes” for
purposes of this Lease. If any Real Property Tax is based in part upon property
or rents unrelated to the Building then only that part of such Real Property Tax
that is fairly allocable to the Premises shall be included within the meaning of
the term “Real Property Taxes.” Notwithstanding the foregoing, the term “Real
Property Taxes” shall not include estate, inheritance, gift or franchise taxes
of Landlord, the federal or state net income tax imposed on Landlord’s income
from all sources, documentary or other transfer, or succession taxes.
Tenant shall be liable for and shall pay ten (10) days before delinquency, taxes
levied against any personal property or trade fixtures placed by Tenant in or
about the Premises. If any such taxes on Tenant’s personal property or trade
fixtures are levied against Landlord or Landlord’s property or if the assessed
value of the Building is increased by the inclusion therein of a value placed
upon such personal property or trade fixtures of Tenant and if Landlord, after
written notice to Tenant, pays the taxes based on such increased assessment,
which Landlord shall have the right to do regardless of the validity thereof,
but only under proper protest if requested by Tenant, Tenant shall upon demand,
repay to Landlord the taxes so levied against Landlord, or the proportion of
such taxes resulting from such increase in the assessment; provided that in any
such event Tenant shall have the right, in the name of Landlord and with
Landlord’s full cooperation, to bring suit in any court of competent
jurisdiction to

iv



--------------------------------------------------------------------------------



 



recover the amount of any such taxes so paid under protest, and any amount so
recovered shall belong to Tenant.
          (ii) Property Insurance. Landlord shall purchase and keep in force a
policy or policies of (1) commercial general liability insurance, (2) fire and
property damage insurance including provision for the payment of deductibles and
pre-payment for coverage, up to one year, covering loss or damage to the
Building, the Common Areas, and Premises (excluding any tenant improvements or
alterations installed by Tenant) in the amount of the full replacement value
thereof, insuring direct physical loss or damage included within the “special
form” classification of coverage, (3) flood and/or earthquake insurance, if
available, with deductible selected by Landlord in its discretion and rental
income insurance in the amount of one hundred percent (100%) of eighteen
(18) months Base and Additional Rent. Tenant shall pay to Landlord Tenant’s Pro
Rata Share of the cost of such a policy or policies of insurance. If such
insurance cost is increased due to Tenant’s use of the Premises, Tenant agrees
to pay to Landlord the full cost of such increase. Tenant shall have no interest
in nor any right to the proceeds of any insurance procured by Landlord for the
Premises.
          (iii) Expenses of Operation, Management and Maintenance of the
Building and Common Areas. As Additional Rent, Tenant shall pay to Landlord its
Pro Rata Share of all expenses of owning, operating, managing, maintaining and
repairing the Building and Common Areas (“Operating Expenses”), including, but
not limited to, license, permit, and inspection fees; security; all charges
incurred in the maintenance, repair, and replacement of the Common Areas,
including parking lots, sidewalks, driveways, landscaping, parking garage;
maintenance, repair and replacement of all fixtures, elevators, electrical,
mechanical, and plumbing systems, roof, plate glass, glazing and exterior
surfaces of the Building; salaries and employee benefits of janitorial personnel
and payroll taxes directly applicable thereto; Common Area Operating Expenses
accounting fee paid to the Building management company; supplies, materials,
equipment and tools; insurance deductibles (provided that the amount of a
deductible for flood or earthquake insurance in excess of the deductible for the
property damage insurance policy shall be amortized over a fifteen (15) year
period with interest at the rate specified below in this paragraph on the
unamortized balance); the cost of capital expenditures (1) intended to reduce
Operating Expenses or to modernize or otherwise improve the efficiency of
Building systems, or (2) required to comply with existing laws or future laws of
general applicability (but excluding costs to correct any violations existing as
of the Commencement Date, any compliance required to have been done prior to the
Commencement Date and any compliance within individual tenant spaces), provided,
however, that in the event Landlord makes such capital improvements, Landlord
shall amortize its investment over the useful life of said improvements
(together with interest at the rate of twelve (12%) percent per annum on the
unamortized balance).
“Operating Expenses” as used herein shall not include Landlord’s debt
repayments; interest on real property indebtedness; expenses directly or
indirectly incurred by Landlord for the benefit of any other tenant: cost for
the installation of partitioning or any other tenant improvements; cost of
attracting tenants (including brokerage commissions, advertising expenses, free
rent or other inducements); costs of negotiating leases with tenants or
prospective tenants or of enforcing leases; depreciation on the Building or
Common Areas; interest on debt encumbering the Building; executive salaries or
expenses thereof; legal expenses for disputes with tenants and professional fees
incurred outside the normal course of maintenance and operation of the Building
and Common Areas; expenses for repair or replacement paid by warranty,
insurance, litigation, settlement or condemnation proceeds; expenses incurred in
remediating environmental contamination; repairs or replacements caused by
Landlord’s gross negligence or the negligence of its agents, employees or
contractors; costs incurred due to the violation by Landlord or any tenant of
the Building of the terms of any lease, encumbrance or law, rule or regulation
applicable to the Building or Common Areas; charitable or political
contributions; acquisition of art unless legally required; costs of selling or
mortgaging Landlord’s interest in the

v



--------------------------------------------------------------------------------



 



Building; costs relating to the enforcement of any lease except for provisions
for the benefit of Building tenants generally; costs relating to the defense of
Landlord’s title or interest in the Land or Building; or relating to the
negotiation and preparation of tenant leases and related documents; rent and
other payments pursuant to any ground or underlying lease; amortization except
as specifically allowed in the preceding paragraph; costs of items for which a
tenant (including Tenant) reimburses Landlord or pays third parties; costs
incurred by Landlord to the extent that Landlord is reimbursed by governmental
entities; Landlord’s general corporate and administrated expenses, including
Landlord’s general accounting fees and expenses for capital improvements to the
Building or Common Areas, except as specifically allowed under the preceding
paragraph.
          (iv) Utilities of the Building. As Additional Rent, Tenant shall pay
its Pro Rata Share of the cost of all utility charges such as water, gas,
electricity, telephone, and other electronic communications service, sewer
service, waste pick-up and any other utilities, materials or services furnished
directly to the Building, including, without limitation, any temporary or
permanent utility surcharge or usage penalties (including water use penalties
imposed by any regulatory authority) or other exactions whether currently in
effect or hereafter imposed. Landlord shall have the right in its judgment to
equitably adjust Tenant’s Pro Rata Share of utility charges if Landlord
reasonably determines that Tenant is using a disproportionate amount of any
utility service not separately metered. Tenant shall be solely responsible for
the payment of all electricity, telephone, telex, water, gas or other utility
service used within the Premises and separately metered to the Premises.
Landlord shall not be liable for and Tenant shall not be entitled to any
abatement or reduction of rent by reason of any interruption or failure of
utility services to the Premises when such interruption or failure is caused by
Force Majeure as defined in Paragraph 40 below.
          (v) Payment. The Additional Rent due hereunder shall be paid to
Landlord within thirty (30) days after presentation of invoice from Landlord
setting forth such Additional Rent. At the option of Landlord, Tenant shall pay
to Landlord monthly, in advance, Tenant’s Pro Rata Share of an amount estimated
by Landlord to be Landlord’s approximate average monthly expenditures for
Additional Rent items. Landlord shall deliver Landlord’s estimate of such
average monthly expenditures for the following year on or before December 1 of
each year, and Tenant shall pay Tenant’s Pro Rata Share of the estimate monthly
in advance during such calendar year. Prior to April 30 of each year, Landlord
shall deliver to Tenant a reconciliation comparing the estimated amount for
Additional Rent for the previous calendar year to Landlord’s actual expenditures
for said Additional Rent items for such calendar year. Tenant shall pay to
Landlord, within fifteen (15) days after demand, any amount of actual expenses
expended by Landlord in excess of said estimated amount, or, providing that
Tenant is not in default under this Lease, Landlord shall credit against
subsequent monthly Base Rent or Additional Rent or refund to Tenant (if this
Lease has expired), providing Tenant is not in default under this Lease, any
amount of estimated payments made by Tenant in excess of Landlord’s actual
expenditures for said Additional Rent items.
No more often than annually, Tenant may cause a review of Landlord’s calculation
and determination of Additional Rent on the following terms and conditions:
Tenant must request such review within ninety (90) days after delivery of the
annual reconciliation by Landlord and must specifically designate the fiscal
year(s) that Tenant intends to review, which shall be a year within two
(2) years of the date of the review but such year must be within the Term of
this Lease; and
Such review will be conducted only during regular business hours at the office
where Landlord maintains Operating Expense records and only after Tenant gives
Landlord thirty (30) days notice. Such review shall be conducted on a
non-contingency fee basis, by an independent accountant of

vi



--------------------------------------------------------------------------------



 



Tenant’s selection, and if the statements of reconciliation as provided and
previously made by Landlord to Tenant are found to be equal to or less than the
amount of one hundred five percent (105%) of the figure determined by the
review, then Tenant shall immediately pay the reasonable cost of such review and
Landlord’s costs (including charges to Landlord by the property manager for the
Building); otherwise the reasonable cost of such review shall be paid for by
Landlord.
Tenant shall deliver to Landlord a copy of the results of such review within
fourteen (14) days of its receipt by Tenant, but in any event no later than
sixty (60) days after commencement of the review. No such review shall be
conducted if any other tenant has conducted a review for the time period Tenant
intends to review and Landlord furnishes to Tenant a copy of the results of such
review. No review shall be conducted at any time that an Event of Default
(defined in Paragraph 21 below) exists on the part of Tenant. No subtenant shall
have any right to conduct a review and no assignee shall conduct a review for
any period during which such assignee was not in possession of the Premises.
The respective obligations of Landlord and Tenant under this paragraph shall
survive the expiration or other termination of this Lease, and if the term
hereof shall expire or shall otherwise terminate on a day other than the last
day of a calendar year, the actual Additional Rent incurred for the calendar
year in which the term hereof expires or otherwise terminates shall be
determined on the basis of the statement of actual Additional Rent for such
calendar year and shall be prorated in the proportion which the number of days
in such calendar year preceding such expiration/termination bears to Three
Hundred Sixty Five (365).
     d. Partial Month: In the event that the term of this Lease commences on a
date other than the first day of a calendar month, on the date of commencement
of the term hereof Tenant shall pay to Landlord, as rent for the period from
such date of commencement to the first day of the next succeeding calendar
month, that proportion of the monthly rent hereof which the number of days
beyond such date of commencement and the first day of the next succeeding
calendar month bears to thirty (30). In the event that the term of this Lease,
for any reason, ends on a date other than the last day of a calendar month, on
the first day of the last calendar month of the term hereof, Tenant shall pay to
Landlord, as rent for the period from said first day of the last calendar month
to and including the last calendar day of the term hereof, that proportion of
the monthly rent hereof which the number of days beyond said first day of said
last calendar month and the last day of the term hereof bears to thirty (30).
     e. Late Charge: Tenant hereby acknowledges that late payment by Tenant to
Landlord of Base Rent and Additional Rent and other sums due hereunder will
cause Landlord to incur costs not contemplated by this Lease, the exact amount
of which is extremely difficult to ascertain. Such costs include but are not
limited to: administrative, processing, accounting, and late charges which may
be imposed on Landlord by the terms of any contract, revolving credit, mortgage,
or trust deed covering the Premises. Accordingly, if any installment of Base
Rent or Additional Rent or other sum due from Tenant shall not be received by
Landlord or its designee when due, Tenant shall pay to Landlord, as Additional
Rent, a late charge equal to two percent (2%) of such overdue amount in addition
to such overdue amount, which late charge shall be due on the same date that the
overdue amount was due. The Parties agree that such late charge represents a
fair and reasonable estimate of the costs Landlord will incur by reason of late
payment by Tenant. If any amount due from Tenant to Landlord remains delinquent
for a period in excess of five (5) days, then in addition to such late charge,
Tenant shall pay to Landlord interest on such amount not paid when due at the
Agreed Interest Rate specified in Paragraph 45 from the date such amount became
due until paid. Acceptance by Landlord of such late charge shall not constitute
a waiver of any of Landlord’s rights and remedies granted hereunder. In the
event that a late charge is due hereunder, whether or not collected, for three
(3) installments of Base Rent in any twelve (12) month period, then the Base
Rent and Additional Rent shall automatically become due and payable quarterly in
advance, rather than monthly, payable by bank wire/ACH payment or cashier’s
check, notwithstanding any provision of this Lease to the contrary.

vii



--------------------------------------------------------------------------------



 



     f. Initial Payment of First Month’s Rent: Upon execution of this Lease,
Tenant shall pay to Landlord (i) the monthly Base Rent stated in Subparagraph 9
of the Fundamental Lease Provisions above constituting Base Rent for the first
(1st) month of the term following the Rent Commencement Date and (ii) the first
months Additional Rent.
     g. Payment of Rents: All Base Rent, Additional Rent, and other sums due
hereunder shall be paid to Landlord, without deduction or offset, in lawful
money of the United States of America, either to the Landlord at:
700 Emerson Street, Palo Alto, California 94301
or by electronic wire transfer directly to Landlord’s bank, or to such other
person or to such other place as Landlord may, from time to time, designate in
writing.
     h. Security Deposit: Concurrently with Tenant’s execution of this Lease,
Tenant shall deposit with Landlord the sum identified in Subparagraph 12 of the
Fundamental Lease Provisions above as the Security Deposit. Said sum shall be
held by Landlord as a security for the faithful performance by Tenant of all of
the terms, covenants, and conditions of this Lease to be kept and performed by
Tenant during the term hereof. At Tenant’s election, such Security Deposit may
be in the form of an irrevocable standby letter of credit issued by a bank
reasonably approved by Landlord and in form approved by Landlord (“Letter of
Credit”). The Letter of Credit shall be transferable at Tenant’s cost to a
successor or successors of Landlord any number of times in its entirety by
notice of assignment from the then holder of the Letter of Credit. Upon the
occurrence of an Event of Default by Tenant, or if the Letter of Credit is not
renewed or replaced thirty (30) days prior to expiration, Landlord may from time
to time draw upon the Letter of Credit in whole or in part and hold the proceeds
as a cash Security Deposit. Landlord may, but shall not be mandated to use,
apply or retain all or any part of this Security Deposit for the payment of any
amount which Landlord may spend by reason of Tenant’s default or to compensate
Landlord for any other loss or damage which Landlord may suffer by reason of
Tenant’s Event of Default. If any portion of said Security Deposit is so used or
applied, Tenant shall, within ten (10) days after written demand therefor,
deposit cash with Landlord in an amount sufficient to restore the Security
Deposit to its original amount. Tenant’s failure to do so shall be a material
breach of this Lease. Landlord shall not be required to keep this Security
Deposit separate from its general funds, and Tenant shall not be entitled to
interest on such Security Deposit. If an Event of Default shall occur more than
three (3) times in the payment of Base Rent or Additional Rent in any twelve
month period, irrespective of whether or not such default is cured, then Tenant
shall deliver to Landlord an additional Security Deposit within ten (10) days
after demand by Landlord in an amount equal to three (3) times the Base Rent and
Additional Rent. If Tenant fully and faithfully performs every provision of this
Lease to be performed by it, the Security Deposit or any balance thereof shall
be returned to Tenant, or Tenant’s assignee if applicable, within thirty
(30) days after the expiration of the Lease term and Tenant has vacated the
Premises.
     i. Rent Definition. All Real Property Taxes, insurance, Operating Expenses,
late fees, charges, interest, and other sums which Tenant is required to pay to
Landlord under the terms of this Lease (together with all interest and penalties
that may accrue in the event of Tenant’s failure to pay such charges) and all
damages, costs and expenses which Landlord may incur by reason of any default by
Tenant shall be deemed to be “Additional Rent” under the terms of this Lease.
Landlord shall have all of the same rights and remedies with respect to the
non-payment of Additional Rent as Landlord has for the non-payment of Base Rent.
The term “Rent” and “rent” as used in this Lease are interchangeable terms and
shall mean Base Rent and Additional Rent.
4. USE. Tenant shall use the Premises for the purpose set forth in Subparagraph
13 of the Fundamental Lease Provisions above and no other purpose and Tenant
shall not use or occupy the Premises in violation of law or of the certificate
of occupancy issued for the Premises and shall, upon

viii



--------------------------------------------------------------------------------



 



five (5) days’ written notice from Landlord, discontinue any use of the Premises
which is to be a violation of the use authorized above, law, or of said
certificate of occupancy. The Premises shall not be used by Tenant or any
subtenant or licensee for any business purpose where the primary business is
residential real estate brokerage or real estate title or escrow services nor in
violation of any exclusivity right of other tenants of the Building granted by
Landlord prior to the date of this Lease. Tenant shall comply at its sole
expense with any statute, rule, regulation, order or direction of any
governmental authority having jurisdiction, which shall by reason of the nature
of Tenant’s particular use or occupancy of the Premises impose any duty upon
Tenant or Landlord with respect to the Premises, or with respect to the use or
occupation thereof. Landlord shall comply with any statute, rule, regulation,
order or direction of any governmental authority having jurisdiction which
imposes any duty upon Landlord or Tenant with respect to the physical condition
of the Premises which would be applicable to all general office users and which
are not the result of Tenant’s particular use of the Premises. Costs of
Landlord’s compliance may be treated as Operating Expenses as provided in
Paragraph 3 above. Tenant shall not do or permit to be done anything which will
invalidate or increase the cost of any fire, extended coverage or any other
insurance policy covering the Premises and/or property located therein. Tenant
shall, at its sole cost, comply with all requirements of any insurance company
or organization necessary for the maintenance of reasonable fire and public
liability insurance covering the Premises and appurtenances. Tenant shall
promptly upon demand reimburse Landlord for any additional premium charged for
such policy by reason of Tenant’s failure to comply with the provisions of this
Paragraph. Tenant shall not use or allow the Premises to be used for any
improper, immoral, unlawful or objectionable purpose, nor shall Tenant cause,
maintain or permit any nuisance in, on or about the Premises. Tenant shall not
commit or suffer to be committed any waste in or upon the Premises.
5. NOTICES. Any notice required or permitted to be given hereunder must be in
writing and may be given by personal delivery or by mail, and if given by mail
shall be deemed sufficiently given three (3) days after being sent by registered
or certified mail, or one day after being sent by overnight mail for guaranteed
next-day delivery by a nationally recognized overnight courier service which
guarantees overnight delivery, addressed to Tenant at the addresses set forth in
Subparagraph 2 of the Fundamental Lease Provisions, or to Landlord at the
address of Landlord set forth in Paragraph 3.g. Either party may by written
notice to the other specify a different address for notice purposes except that
the Landlord may in any event use the Premises as Tenant’s address for notice
purposes.
6. BROKERS. Tenant and Landlord each represents and warrants to the other that
it has had no dealings with any real estate broker or agent in connection with
the negotiation of this Lease, other than any individuals or entities identified
in Subparagraph 14 of the Fundamental Lease Provisions above (“Brokers”), and
that neither Landlord nor Tenant knows of no other real estate broker or agent
who is, or might be, entitled to a commission in connection with this Lease.
Landlord and Tenant each agree to indemnify and defend the other against and
hold the other harmless for any and all claims, demands, losses, liabilities,
lawsuits, judgments, costs and expenses (including without limitation reasonable
attorney’s fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of any dealings with any real estate
broker or agent, other than the Brokers, occurring by, through, or under the
indemnifying party. Landlord shall be responsible for payment of any brokerage
commissions to the Brokers in connection with this Lease.
7. HOLDING OVER. If Tenant holds over after the expiration or earlier
termination of the term hereof without the express written consent of Landlord,
Tenant shall become a tenant at sufferance only, at one hundred fifty percent
(150%) of the Base Rent in effect upon the date of such expiration plus all
other amounts payable by Tenant under this Lease. Any holding over shall
otherwise be on the terms and conditions herein specified, except those
provisions relating to the Lease Term and any options to extend or renew, which
provisions shall be of no further force and effect following the expiration of
the applicable exercise period. Tenant shall indemnify, defend, and hold
Landlord harmless from all loss or liability (including, without limitation, any
loss or liability resulting from any

ix



--------------------------------------------------------------------------------



 



claim against Landlord made by any succeeding tenant) resulting from Tenant’s
failure to timely surrender the Premises to Landlord and losses to Landlord due
to lost opportunities to lease the Premises to succeeding tenants. Acceptance by
Landlord of rent after such expiration or earlier termination shall not
constitute a holdover hereunder or result in a renewal. The foregoing provisions
of this paragraph are in addition to and do not affect Landlord’s right of
re-entry or any other rights of Landlord hereunder or as otherwise provided by
law.
8. CONDITION OF PREMISES.
     A. Landlord shall deliver the Premises to Tenant in shell condition, with
demising walls, corridor, and suite entry completed. Tenant is leasing the
Premises “as-is”, without any other obligation on Landlord’s part to alter,
remodel, improve or decorate any part of the Premises or the Building or Common
Areas other than demising the Premises. Tenant will build out tenant
improvements according to the terms of the Work Letter attached hereto as
Exhibit “B” (“Work Letter”). Landlord shall provide the sum identified in
Subparagraph 16 of the Fundamental Lease Provisions above as a Tenant
Improvement Allowance in accordance with the Work Letter, which sum shall be
reduced or increased after calculation of the square footage of the Premises as
provided below.
     Landlord shall, after Tenant’s approval of architectural drawings for the
Tenant Improvements, calculate the useable square footage of the Premises and
the Common Area located on the third floor from the approved drawings and
calculate the rentable square footage of the Premises. The rentable and useable
square footage shall be determined in accordance with the standards promulgated
by the Building Owners and Managers Association (“BOMA Standard”) as determined
by Landlord’s architect for the Building (“Landlord’s Architect”). The Tenant
Improvement Allowance stated in Subparagraph 16 of the Fundamental Lease
Provisions shall be determined by the calculation of usable square footage
described above. The rentable square footage stated in Subparagraph 4 of the
Fundamental Lease Provisions, Tenant’s pro rata share stated in Subparagraph 5,
monthly Base Rent stated in Subparagraph 9, and parking stated in Subparagraph
15 shall be adjusted according to the. Landlord shall provide to Tenant a
statement from Landlord’s Architect of the usable square footage and of the
rentable square footage after completion of each such calculation. After
calculation of the square footage of the Premises, Landlord shall deliver to
Tenant a Square Footage Statement substantially in the form of Exhibit “C”
attached hereto. The calculation described above affect only the usable square
footage and rentable square footage of the Premises, and the square footage of
the Building for purposes of this Lease shall remain as stated in the
grammatical paragraph following the numbered subparagraphs of the Fundamental
Lease Provisions.
     Monthly Base Rent shall be recalculated based on $4.35 per rentable square
foot. If the Base Rent after calculation of the square footage of the Premises
is greater than $36,213.75, Landlord shall deliver an invoice to Tenant for the
difference and Tenant shall pay the additional Base Rent due within ten
(10) days after receipt of the invoice. If the Base Rent after calculation of
the square footage of the Premises is less than $36,213.75, Landlord shall
credit the excess payment against the next installments of Base Rent due from
Tenant to Landlord.
     Parking shall be recalculated based on the calculated rentable square
footage multiplied by four parking stalls per one thousand square feet; if the
product of the multiplication is not a whole number, the result shall be rounded
down to the nearest whole number.
     B. Landlord represents and warrants that on the Commencement Date the
Building Common Areas described in Paragraph 14 below, and Building structural
components, Building systems, including without limitation the roof, plumbing,
electrical and HVAC systems, and the Building parking garage, landscaping
plantings and irrigation system, and exterior lighting shall be in good
condition and repair, except as specifically provided in this Paragraph. In the
event that a breach of the foregoing representation and warranty is discovered
within thirty (30) days following the Rent

x



--------------------------------------------------------------------------------



 



Commencement Date, Landlord shall repair or cure such condition at Landlord’s
sole cost and expense (the costs of which shall not be passed through to Tenant
pursuant to Paragraph 3); provided, however, that if Tenant fails to notify
Landlord of such breach within said thirty (30) day period then the costs of any
repair or cure of such condition shall be determined in accordance with the
provisions of paragraph 3. Tenant acknowledges that on the date of execution of
this Lease, water intrusion may occur in the Premises from decking on the floor
immediately above. Landlord shall use diligent efforts to locate and repair the
decking area which causes such water intrusion to occur, and Landlord shall
throughout the term of this Lease, at Landlord’s cost, diligently abate any such
water intrusion. Landlord also represents and warrants that as of the
Commencement Date the Building, Common Areas, and Building systems shall be in
compliance with then-effective and required provisions of law. Tenant
acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the Premises or with respect to
suitability for the conduct of Tenant’s business unless expressly set forth in
this Lease. Tenant’s failure to notify Landlord with the thirty (30) day period
described above of any defect in the Premises shall conclusively establish that
the Premises were at such time in satisfactory condition, in accordance with the
requirements of this Lease, and in good order, condition, and repair. It is
understood and agreed that no provision of the Lease shall be construed as
obligating Landlord to perform any repairs, alterations, or decorations except
as otherwise expressly agreed herein to be performed by Landlord.
9. ALTERATIONS. Tenant shall make no alterations, decorations, additions or
improvements (“Tenant Work”) in or to the Premises without Landlord’s prior
written consent, and then by contractors or materialmen approved by Landlord.
Tenant agrees that there shall be no construction or partitions or other
obstructions which might interfere with Landlord’s free access to mechanical
installations or service facilities of the Premises or interfere with the moving
of Landlord’s equipment to or from the enclosures containing said installations
or facilities. All Tenant Work shall be done at such times and in such manner as
Landlord may from time to time designate in a manner to avoid interference with
other tenant’s business. Tenant covenants and agrees that all Tenant Work done
by Tenant shall be performed in full compliance with all laws, rules, orders,
ordinances, directions, regulations and requirements of all governmental
agencies, offices, departments, bureaus and boards having jurisdiction. Before
commencing any Tenant Work, Tenant shall give Landlord at least five (5) days’
written notice of the proposed commencement of such Tenant Work and shall, if
required by Landlord, secure at Tenant’s own cost and expense a completion and
lien indemnity bond for such Tenant Work costing in excess of $100,000.00,
satisfactory to Landlord, for such Tenant Work. Tenant further covenants and
agrees that any mechanic’s lien filed against the Premises for work claimed to
have been done for, or materials claimed to have been furnished to, Tenant, will
be discharged by Tenant, by bond or otherwise, within thirty (30) days after
receipt of notification of the filing thereof, at the cost and expense of
Tenant. All alterations, decorations, additions or improvements upon the
Premises made by either party, including (without limiting the generality of the
foregoing) all wall coverings, built-in cabinet work, paneling and the like,
shall (unless Landlord elects otherwise) become the property of Landlord and
shall remain upon, and be surrendered with, the Premises, as a part thereof, at
the end of the term hereof, except that Landlord may, by written notice to
Tenant, require Tenant to remove all partitions, cabinet work, paneling,
counters, railings and the like installed by Tenant, and Tenant shall repair or,
at Landlord’s option, shall pay to the Landlord all costs arising from such
removal.
All personal property, office machinery and equipment, furniture and moveable
partitions and other furnishings, fixtures, and equipment owned by Tenant or
installed by Tenant at its expense in the Premises (collectively, “Tenants
FF&E”) shall be and remain the property of Tenant and may be removed by Tenant
at any time during the Term so long as no Event of Default exists hereunder.
Upon expiration or earlier termination of this Lease, Tenant shall remove all
Tenant’s FF&E from the Premises. At Landlord’s election, Tenant shall remove all
data, telephone, and other cabling installed in the Premises or Building by
Tenant. If Tenant shall fail to remove all Tenant’s FF&E from the Premises upon
expiration or termination of this Lease for any cause whatsoever, Landlord may,
at its option, remove the same in any manner that Landlord shall choose, and
store said effects without

xi



--------------------------------------------------------------------------------



 



liability to Tenant for loss thereof, and Tenant agrees to pay Landlord upon
demand any and all expenses incurred in such removal and/or disposal thereof,
including court costs and attorneys’ fees and storage charges on such effects
for any length of time that the same shall be in Landlord’s possession; or
Landlord may, at its option, sell or otherwise dispose of said effects, or any
of the same, in accordance with law for such price as Landlord may obtain and
apply the proceeds of such sale upon any amounts due under this Lease from
Tenant to Landlord and upon the expenses incident to the removal and sale of
said effects.
10. REPAIRS. Tenant shall, at Tenant’s sole cost and expense, keep the Premises
and every part thereof in a high standard of maintenance and repair and in good
and sanitary condition and repair, ordinary wear and tear excepted. Tenant
shall, upon the expiration or sooner termination of the term hereof, surrender
the Premises to Landlord in the condition existing upon completion of Tenant’s
initial Tenant Improvements and in broom clean condition, ordinary wear and tear
excepted.
11. MAINTENANCE BY LANDLORD. Landlord shall maintain in good condition and
repair and subject to reimbursement by Tenant as Additional Rent, if specified
in Paragraph 3(c)(iii): a) the structural portions of the Building, including
the foundation, sub-flooring, floor slabs, walls, roof, and utilities outside
the exterior of the Building or in the Building foundation; b) the roof membrane
and exterior wall surfaces; c) all Common Areas, including vertical shaft and
distribution stubouts to the exterior of the Premises, landscaping, and service
areas, and Building Systems (including elevator, plumbing, HVAC, mechanical,
electrical, security, power, and life safety), provided that Landlord shall
maintain the plumbing, HVAC, mechanical, electrical, security, and life safety
systems only to the point of distribution to the Premises. Tenant shall promptly
notify Landlord in writing of any items which Tenant is aware require
maintenance. Landlord shall not be liable for any failure to make repairs or
perform any maintenance unless such failure shall continue for an unreasonable
time under the circumstances after written notice of need for repairs is given
Landlord. Tenant hereby waives all rights under, and benefits of Subsection 1 of
Sections 1932, 1941 and 1942 of the California Civil Code and under any similar
law, statute or ordinance now or hereafter in effect concerning Landlord’s
obligation of tenantability or Tenant’s right to make repairs and deduct the
cost of such repairs from rent.
12. ENTRY BY LANDLORD. Landlord reserves and shall at any and all times have the
right to enter the Premises at reasonable business hours, upon giving twenty
four (24) hours written or oral notice to Tenant if Tenant is not otherwise in
default hereunder; to inspect the same, to submit said Premises to prospective
purchasers or tenants (during the last nine (9) months of the Term for
prospective tenants), to post notices of nonresponsibility, to alter, improve or
repair the Premises, except in the event of an emergency for which notice will
not be required, all without being deemed guilty of an eviction of Tenant and
without abatement of rent, and may erect scaffolding and other necessary
structures where reasonably required by the character of the work to be
performed, provided that the business of the Tenant shall be interfered with as
little as is reasonably practicable. Tenant hereby waives any claim for damages
for any injury or inconvenience to or interference with Tenant’s business, any
loss of occupancy or quiet enjoyment of the Premises, and any other loss
occasioned thereby in Landlord’s exercise of rights reserved in the preceding
sentence. For each of the aforesaid purposes, Landlord may, as agreed to by
Landlord and Tenant retain a key with which to unlock all of the doors in, upon
and about the Premises, excluding Tenant’s vaults and safes, and Landlord shall
have the right to use any and all means which Landlord may deem proper to open
said door in an emergency in order to obtain entry to the Premises, and any
entry to the Premises obtained by Landlord in the event of an emergency shall
not under any circumstances be construed or deemed to be a forcible or unlawful
entry into, or a detainer of, the Premises, or an eviction of Tenant from the
Premises or any portion thereof, and any damages caused on account thereof shall
be paid by Tenant.
13. BUILDING SERVICES & UTILITIES. Landlord shall provide the following
standards for utilities and services, subject to reimbursement by Tenant, as
herein above stipulated. Landlord reserves the right to adopt nondiscriminatory
modifications and additions hereto as Landlord deems necessary.

xii



--------------------------------------------------------------------------------



 



     A. Air-Conditioning: The building schedule for heating and air-conditioning
shall be Monday through Friday from 8:00 AM to 6:00 PM and Saturday 9:00 AM to
5:00 PM.
          (i) After Hours Use: Premises shall be supplied with an After Hours
Over-ride that will allow tenant continuing heating and air-conditioning. This
use will be separately metered and Tenant will be directly charged for any
after-hours use of the HVAC system. The charge for after-hours usage shall be at
Landlord’s cost therefor, as determined by Landlord in its reasonable judgment
including (1) the cost of electricity at the rate charged by Palo Alto
Utilities, (2) allocated costs of repair and maintenance, (3) depreciation and
wear and tear of the HVAC equipment. The estimated cost to be charged for After
Hours Use in the Premises in calendar year 2006 is $12.00 per hour, subject to
reconciliation as provided in Paragraph 3.C (v).
     B. Janitorial Service: The Premises shall be provided with five (5) days
per week janitorial service which shall include once a year interior window
washing and once a year carpet cleaning. No one other than persons approved by
Landlord shall be permitted to enter the Premises for such purposes. Tenant
shall pay to Landlord the cost of removal of any of Tenant’s recycling, refuse,
and rubbish, to the extent that the same exceeds the recycling, refuse and
rubbish usually and normally attendant upon the use of the Premises as offices.
     C. Security Systems; Access: The building elevators and underground parking
garage lock down to general access from 5 PM to 7 AM Monday through Friday and
all day on Saturday and Sunday. The elevators and the garage security gates are
equipped for after-hours controlled access. A parking access card will be needed
at all times for vehicular entry to and exit from the parking garage. Tenant
shall be provided an appropriate number of access instruments for its personnel
at a rate of $10.00 per instrument or the then charge established from time to
time by Landlord.
14. COMMON AREAS. Tenant shall have the non-exclusive right, in common with
other tenants of the Building, to the use of common entrances, hallways, parking
areas (excluding on-grade non-handicapped parking spaces), elevators, corridors,
stairways, restrooms, walkways, driveways, loading docks, ramps, stairs and
similar access and service ways and common areas in and adjacent to the Building
generally made available by Landlord to occupants of the Building (“Common
Areas”), subject to such nondiscriminatory rules and regulations as may be
adopted by Landlord and attached hereto as Exhibit “D” and made a part hereof.
15. INDEMNIFICATIONS AND WAIVER. Tenant hereby assumes all risk of damage to
property or injury to persons in, upon or about the Premises or Building from
any cause whatsoever and agrees that Landlord, its partners, and its agents,
employees, property managers and independent contractors (individually, a
“Landlord Party” and collectively, “Landlord Parties”) shall not be liable for,
and are hereby released from any responsibility for, any damage either to person
or property or resulting from the loss of use thereof, which damage is sustained
by Tenant or by other persons claiming through Tenant, except to the extent
caused by the negligence or willful misconduct of Landlord or a Landlord Party
(excluding any independent contractor hired by Landlord at Tenant’s request) or
by Landlord’s breach of its obligations under this Lease. Tenant shall
indemnify, defend, protect, and hold harmless the Landlord Parties from any and
all loss, cost, damage, expense and liability (including without limitation
court costs and reasonable attorneys’ fees) incurred in connection with or
arising from any cause in, on or about the Premises, or arising from any acts,
omissions or negligence of Tenant or of any person claiming by, through or under
Tenant, or of the contractors, agents, servants, employees, invitees, guests or
licensees of Tenant, (individually, a “Tenant Party” and collectively, “Tenant
Parties”) in, on or about the Building or any breach by Tenant of the terms,
covenants, and conditions of this Lease, provided that the terms of the
foregoing indemnity shall not apply to the negligence or willful misconduct of
any Landlord Party or to Landlord’s breach of its obligations under this Lease
and Tenant shall not be liable for personal injury or property damage to any
Landlord Party or its employees which does not arise from the negligence or
willful misconduct of Tenant or a Tenant Party or Tenant’s breach

xiii



--------------------------------------------------------------------------------



 



of its obligations under this Lease. Should Landlord be named as a defendant in
any suit brought against Tenant in connection with or arising out of Tenant’s
occupancy of the Premises, Tenant shall defend Landlord, at Tenant’s expense,
with counsel selected by Tenant but subject to Landlord’s reasonable approval.
Tenant shall also pay to Landlord its other costs and expenses incurred in such
suit, including without limitation, its actual professional fees, such as
appraisers’, accountants’ and attorneys’ fees, reasonably approved by Tenant.
Landlord shall indemnify, defend, protect and hold harmless Tenant, its
officers, directors, agents, and employees from any and all claims, damages,
expense and liability (including without limitation court costs and reasonable
attorneys fees) for personal injury or property damage arising from any cause
in, on, or about the Land, Building (excluding the Premises), and Common Areas,
provided that the terms of the foregoing indemnity shall not apply to the
negligence or willful misconduct of Tenant or a Tenant Party or Tenants breach
of its obligations under this Lease. Should Tenant be named as a defendant in
any suit brought against Landlord in connection with or arising out of
Landlord’s obligations with respect to the Premises, Landlord shall defend
Tenant, at Landlord’s expense, with counsel selected by Landlord but subject to
Tenant’s reasonable approval. Landlord shall also pay to Tenant its other costs
and expenses incurred in such suit, including without limitation, its actual
professional fees, such as appraisers’, accountants’ and attorneys’ fees,
reasonably approved by Landlord. The foregoing indemnity provisions are not
intended and shall not relieve any insurance carrier of its obligations under
policies required to be carried by the indemnified party pursuant to the
provisions of this Lease, to the extent such policies cover the matters subject
to the Parties’ foregoing indemnification obligations; nor shall they supersede
any inconsistent agreement of the parties set forth in any other provision of
this Lease. The provisions of this Paragraph 15 shall survive the expiration or
sooner termination of this Lease with respect to any claims or liability arising
in connection with any event occurring prior to such expiration or termination.
Notwithstanding anything to the contrary contained in this Lease, nothing in
this Lease shall impose any obligations on Tenant or Landlord to be responsible
or liable for, and each hereby releases the other from all liability for,
consequential damages other than those consequential damages incurred by
Landlord in connection with a holdover of the Premises by Tenant after the
expiration or earlier termination of this Lease or incurred by Landlord in
connection with any repair, physical construction or improvement work performed
by or on behalf of Tenant in the Building.
16. DAMAGE TO TENANT’S PROPERTY. Notwithstanding any provisions of this Lease to
the contrary, neither Landlord nor its partners, agents, employees, independent
contractors, or property manager shall be liable for any damage to Tenant’s
property, nor for loss of or damage to any property by theft or otherwise, nor
for any injury or damage to persons or property resulting from fire, explosion,
falling plaster, steam, gas, electricity, water or rain which may leak from any
part of the Premises or adjoining buildings or from the pipes, appliances or
plumbing works therein or from the roof, street or sub-surface or from any other
place or resulting from dampness or any other cause whatsoever, unless the same
is caused by the negligence or willful misconduct of the Landlord or Landlord’s
breach of its obligations under this Lease. Landlord or its agents shall not be
liable for interference with the light or other intangible properties, nor,
except to the extent set forth in this Lease, shall Landlord be liable for any
loss or damage caused by latent defect in the Premises or Building or in the
adjoining properties. Tenant shall give prompt notice to Landlord in case of
fire or accidents in the Premises or of defects therein or in the fixtures or
equipment.
17. INSURANCE SUBROGATION. The parties release each other, and their partners,
officers, agents, and employees from any claims for injury to any person or
damage to the Premises, Common Areas, or Building and to the fixtures, personal
property, tenant improvements, and alterations of either Landlord or Tenant in
or on the Premises, Common Areas, or Building that are caused by or result from
risks insured against under any insurance policies carried by the parties and in
force at the time of any such damage or which would be covered by any insurance
required to be maintained by this Lease, provided that such release shall not
include reasonable insurance deductibles. Each party shall use their reasonable
efforts to cause each insurance policy obtained by it to provide that the
insurance

xiv



--------------------------------------------------------------------------------



 



company waives all right of recovery by way of subrogation against the other
party in accordance with this paragraph.
18. INSURANCE.
     a. Liability: Tenant shall, at Tenant’s expense, obtain and keep in force
during the term of this Lease a policy of Commercial General Liability insurance
written on an occurrence form insuring Landlord, Landlord’s property manager,
Landlord’s lender, and Tenant against any liability arising out of the use,
occupancy, maintenance, and repair or improvement of the Premises and
appurtenants thereto by Tenant. Such insurance shall provide a minimum of
$3,000,000 combined single limit each occurrence and $4,000,000 annual aggregate
for bodily injury, personal injury and property damage. The minimum limits of
this liability policy shall be subject to increase at any time, and from time to
time, after the first full Lease Year if the Landlord shall reasonably deem such
increased coverage necessary for adequate protection or if required by
Landlord’s lender. The liability policy shall contain cross-liability and
contractual liability endorsements (covering Tenant’s indemnity obligations
hereunder other than the indemnity contained in Paragraph 43 below pertaining to
Hazardous Materials). The limits of said insurance shall not, however, limit the
liability of the Tenant hereunder, and Tenant is responsible for ensuring that
the amount of liability insurance carried by Tenant is sufficient for Tenant’s
purposes. Tenant may carry said insurance under a blanket policy so long as a
“per location” liability aggregate limit is maintained, reasonably satisfactory
to Landlord. If Tenant shall fail to procure and maintain said insurance,
Landlord may, but shall not be required to, procure and maintain same, but at
the expense of Tenant. Insurance required hereunder shall be in companies rated
“A-X” or better in the most current issue of “AM Best’s Insurance Guide.” Tenant
shall deliver to Landlord prior to occupancy of the Premises evidence of
liability insurance required herein by a Certificate of Insurance outlining the
amounts of such insurance and naming Landlord, Landlord’s property manager, and
Landlord’s lender as additional insureds, with evidence satisfactory to Landlord
of payment of premiums. No policy shall be cancelable or subject to reduction of
coverage except after thirty (30) days’ prior written notice to Landlord.
     b. Landlord’s Insurance: Landlord shall obtain and maintain the insurance
coverage specified and required in Paragraph 3.(c)(ii) of this Lease. Tenant
acknowledges and agrees that insurance coverage carried by Landlord will not
cover Tenant’s property within the Premises or the Building and that Tenant
shall be responsible, at Tenant’s sole cost and expense, for obtaining and
maintaining insurance coverage for Tenant’s equipment, furnishings, trade
fixtures and other personal property in or upon the Premises or the Building,
and for any tenant improvements installed by Tenant (including the Initial
Tenant Improvements) and any alterations, additions or improvements to or of the
Premises or any part thereof made by Tenant, in the event of damage or loss
thereto from any cause whatsoever. Notwithstanding the foregoing, Landlord may
elect to maintain insurance coverage for all interior improvements in the
Premises.
     c. Tenant’s Personal Property Insurance and Worker’s Compensation
Insurance: Tenant shall obtain and maintain a policy or policies of fire and
property damage insurance in “all risk” form, with a sprinkler leakage
endorsement if such coverage is not included in the “all risk” definition,
insuring the equipment, furnishings, personal property, trade fixtures, and any
leasehold improvements made by Tenant for the full replacement value thereof.
The proceeds from any of such policies with respect to leasehold improvements
shall be used for the repair or replacement of such items so insured if such
lease is not terminated pursuant to the terms of Paragraph 19 below. If this
Lease is terminated pursuant to Paragraph 19, the amount of proceeds applicable
to leasehold improvements shall be paid to Landlord and Tenant may retain the
balance of the proceeds.
Tenant shall also maintain a policy or policies of worker’s compensation
insurance and any other employee benefit insurance sufficient to comply with all
laws to cover all persons employed in connection with any finish work, repair,
alterations and all employees and/or agents of Tenant.

xv



--------------------------------------------------------------------------------



 



     d. Tenant’s Insurance: (i) shall be in customary form and shall be carried
with companies that are licensed to do business in the State of California and
have ratings in the most current issue of AM Best’s Insurance Guide of not less
than A-X for all coverage; (ii) shall provide that such policies shall not be
subject to cancellation or any material changes except after at least thirty
(30) days prior written notice to Landlord; and (iii) shall be primary and
insurance carried by Landlord shall be non-contributing. Tenant’s certificates
of insurance, including waiver of subrogation endorsements, shall be deposited
with Landlord prior to the Commencement Date and thirty (30) days prior to the
renewal of such policies.
19. DAMAGE OR DESTRUCTION.
a. If at any time during the term of this Lease there is damage or destruction
for which the cost to repair is twenty-five percent (25%) or more of the
replacement value of the Premises or of the entire Building (a “Casualty”),
Landlord shall within, thirty (30) days after Landlord’s receipt of notice from
Landlord’s insurer of its determination of the insurer’s proposed coverage of
the Casualty, provide written notice to Tenant (“Repair Notice”) stating the
anticipated period for repairing the damage and whether Landlord has elected to
repair the damage or terminate this Lease. The Repair Notice shall be
accompanied by a certified statement executed by a contractor retained by
Landlord to complete the repairs, or, if Landlord has not retained a contractor,
a licensed contractor not affiliated with Landlord, certifying the contractor’s
estimate of the anticipated period for repairing the Casualty.
Landlord may elect to terminate this Lease if (i) the contractor’s estimated
period for repairing the casualty exceeds one hundred eighty (180) days from the
date of Casualty, or (ii) the Casualty is caused by a peril not required to be
insured against by this Lease and is not actually insured against, or (iii) the
insurance proceeds plus deductible amount will not be sufficient to repair the
Casualty (based upon the estimated cost to repair prepared by the contractor
providing the estimate of the time period to repair). Landlord may not elect to
terminate this Lease under this Article unless Landlord also elects to terminate
the leases of all similarly situated tenants, provided that Landlord has the
right under each applicable lease to terminate based on the extent of the
Casualty. Tenant may elect to terminate this Lease if the contractor’s estimated
period for repairing the casualty exceeds one hundred eighty (180) days from the
date of Casualty.
If the Repair Notice indicates that the anticipated period for repairing the
Casualty exceeds one hundred eighty (180) days from the date of Casualty, Tenant
may elect to terminate this Lease by providing written notice to Landlord within
ten (10) days after Tenant’s receipt of the Repair Notice.
If this Lease is not terminated pursuant to this Section, Landlord shall
diligently commence repair and restoration and prosecute the same to completion.
     b. Upon any termination of this Lease under any of the provisions of this
Paragraph 19, the parties shall be released thereby without further obligation
to the other from the date possession of the Premises is surrendered to the
Landlord except for items which have therefore accrued and are then unpaid.
     c. In the event of any Casualty, the rental provided to be paid under this
Lease shall be abated proportionally in the ratio which the Tenant’s use of said
Premises is impaired during the period of such repair, reconstruction or
restoration. Tenant shall not be entitled to any compensation or damages for
loss in the use of the whole or any part of said Premises and/or any
inconvenience or annoyance occasioned by such damage, repair, reconstruction or
restoration.
     d. Tenant shall not be released from any of its obligations under this
Lease except as expressly stated in this Paragraph 19. Notwithstanding anything
to the contrary contained in this Paragraph 19, should Landlord be delayed or
prevented from repairing or restoring said damaged

xvi



--------------------------------------------------------------------------------



 



Premises within one (1) year after the occurrence of such damage or destruction
by reason of acts of God, war, governmental restrictions, inability to procure
the necessary labor or materials, or other causes beyond the reasonable control
of Landlord, Landlord shall be relieved of its obligation to make such repairs
or restoration and Tenant shall be released from its obligations under this
Lease as of the end of said one (1) year period.
     e. If Landlord is obligated to or elects to repair or restore as herein
provided, Landlord shall be obligated to make repairs or restoration only of
those portions of said Premises which are Landlord’s obligations to maintain
under Paragraph 11; and the repair and restoration of any leasehold improvements
made by Tenant (including the Initial Tenant Improvements) and any other
alterations or improvements made to the Premises by Tenant, and Tenant’s FF&E
shall be the obligation of Tenant.
     f. Notwithstanding anything to the contrary contained in this Paragraph,
Landlord shall have no obligation whatsoever to repair, reconstruct or restore
the Premises and this Lease shall terminate thirty (30) days after notice from
Landlord (1) if the damage is due to a cause not required to be insured against
or (2) when the damage occurs during the last twelve (12) months of the term of
this Lease; provided that if Tenant then has an option to extend the then term
for a period of at least five years, Tenant has previously exercised the option
to extend the term or exercises such option with thirty (30) days after the date
of Landlord’s notice referred to in this sentence.
     g. The provisions of Section 1932 (2), and Section 1933 (4), of the
California Civil Code are hereby waived by Tenant.
20. EMINENT DOMAIN. If the whole of the Premises, or such part thereof as shall
substantially interfere with Tenant’s use and occupancy thereof, shall be taken
for any public or quasi-public purpose by any lawful power or authority, by
exercise of the right of appropriation, condemnation or eminent domain, or sold
to prevent such taking, or the Premises are subject to a temporary taking which
shall exceed twelve (12) months, Tenant or Landlord, may, at its option,
terminate this Lease effective as of the date possession is required to be
surrendered to said authority. Tenant shall not, because of such taking, assert
any claim against Landlord or the taking authority for any compensation because
of such taking except as specifically described below, and Landlord shall be
entitled to receive the entire amount of any award without deduction for any
estate or any interest of Tenant, except for the unamortized cost of any
leasehold improvements installed at Tenant’s sole expense. In the event the
amount of property or the type of estate taken shall not substantially interfere
with the conduct of Tenant’s business, Landlord shall be entitled to the entire
amount of the award without deduction for any estate or interest of Tenant. If
Landlord does not so elect to terminate this Lease, Landlord shall promptly
proceed to restore the Premises to substantially their same condition prior to
such partial taking, and a proportionate allowance shall be made to Tenant for
the rent corresponding to the time during which said restoration is being made
and to the part of the Premises of which Tenant shall be so deprived on account
of such taking and restoration. Nothing contained in this Paragraph shall be
deemed to give Landlord any interest in any specific award made to Tenant for
the taking of personal property and removable trade fixtures belonging to Tenant
or for relocation of Tenant’s business. If the Premises are subject to a
temporary taking of twelve (12) months or less, Tenant shall be entitled to any
award for such temporary taking and there shall be no abatement or diminution of
Base Rent or Additional Rent due under this Lease.
21. DEFAULTS AND REMEDIES.
     a. Default by Tenant. The occurrence of any one or more of the following
events shall constitute an Event of Default hereunder by Tenant:
          (i) The abandonment or vacation of the Premises without making
adequate provision for security, whether or not Tenant is in monetary or other
default of this lease. Abandonment

xvii



--------------------------------------------------------------------------------



 



is herein defined to include, but is not limited to, any cessation of business
for seven (7) days or longer. Tenant shall be deemed to have made adequate
provision for security if Tenant has given Landlord ten (10) days of notice of
intent to vacate the Premises and after such vacation Tenant complies with a
security program for vacation previously approved by Landlord.
          (ii) The failure by Tenant to make any payment of Rent or Additional
Rent required to be made by Tenant hereunder, within five (5) days after written
notice thereof from Landlord to Tenant. Such notice is in lieu of and not in
addition to any notice requirements of California Code of Civil Procedure
Section 1161;
          (iii) The failure by Tenant to observe or perform any of the express
or implied covenants or provisions of this Lease to be observed or performed by
Tenant, other than as specified in (i) or (ii) above, where such failure shall
continue for a period of fifteen (15) days after written notice thereof from
Landlord to Tenant, provided however, that any such notice shall be in lieu of,
and not in addition to, any notice required under California Code of Civil
Procedure Section 1161; provided, further, that if the nature of Tenant’s
default is such that more than fifteen (15) days are reasonably required for its
cure, then Tenant shall not be deemed to be in default if Tenant shall commence
such cure within said fifteen (15) day period and thereafter diligently
prosecute such cure to completion, but in any event such cure shall be completed
within thirty (30) days.
          (iv) To the extent permitted by law, a general assignment by Tenant or
any guarantor of this Lease for the benefit of creditors, or the taking of any
corporate action in furtherance of bankruptcy or dissolution whether or not
there exists any proceeding under an insolvency or bankruptcy law, or the filing
by or against Tenant or any guarantor proceeding under an insolvency or
bankruptcy law, unless in the case of a proceeding filed against Tenant or any
guarantor the same is dismissed within sixty (60) days, or the appointment of a
trustee or receiver to take possession of all or substantially all of the assets
of Tenant or any guarantor, unless possession Is restored to Tenant or such
guarantor within thirty (30) days, or any execution or other judicially
authorized seizure of all or substantially all of
          Tenant’s assets located upon the Premises or of Tenant’s interest in
this Lease, unless such seizure is discharged within thirty (30) days.
          b. Termination. In the event of an Event of Default by Tenant, in
addition to any other remedies available to Landlord at law or in equity,
Landlord shall have the option to terminate this Lease and all rights of Tenant
hereunder. In the event that Landlord shall elect to so terminate this Lease
then Landlord may recover from Tenant:
          (i) The worth at the time of award of any unpaid rent which has been
earned at the time of such termination; plus
          (ii) The worth at the time of award of the amount by which the unpaid
rent which would have been earned after termination until the time of award
exceeds the amount of such rental loss Tenant proves could have been reasonably
avoided; plus
          (iii) The worth at the time of award of the amount by which the unpaid
rent for the balance of the term after the time of award exceeds the amount of
such rental loss Tenant proves could reasonably be avoided; plus
          (iv) Any other amount necessary to compensate the Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom.

xviii



--------------------------------------------------------------------------------



 



As used in subparagraphs (i) and (ii) above, the “worth at the time of award” is
computed by allowing interest at the greater of (a) ten percent per annum, or
(b) the prevailing discount rate of the Federal Reserve Bank of San Francisco at
the time of the award plus five (5%) percent, but in no event greater than the
maximum amount permitted under California law. As used in subparagraph
(iii) above, the “worth at the time of award” is computed by discounting such
amount at the discount rate of the Federal Reserve Bank of San Francisco at the
time of award plus one percent (1%). The term “rent” as used in this Paragraph
shall have the definition given in Paragraph 3.i and includes all amounts of
every nature required to be paid by Tenant pursuant to the terms of this Lease,
whether to Landlord or to other parties.
     c. Section 1951.4 Remedy. Landlord shall have the remedy described in
California Civil Code Section 1951.4 (lessor may continue lease in effect after
lessee’s breach and abandonment and recover rent as it becomes due, if lessee
has the right to sublet or assign, subject only to reasonable limitations).
Accordingly, if Landlord does not elect to terminate this Lease on account of
any default by Tenant, Landlord may, from time to time, without terminating this
Lease, enforce all of its rights and remedies under this Lease, including the
right to recover all rent as it becomes due.
     d. Re-entry. In the event of an Event of Default by Tenant, Landlord shall
also have the right, with or without terminating this Lease, to re-enter the
Premises and remove all persons and property from the Premises; such property
may be removed and stored in a public warehouse or elsewhere at the cost of and
for the account of Tenant. No re-entry or taking possession of the Premises by
Landlord pursuant to this subparagraph shall be construed as an election to
terminate this Lease unless a written notice of such intention be given to
Tenant or unless the termination thereof be decreed by a court of competent
jurisdiction.
     e. Right to Perform. If Tenant fails to perform any obligation required
under this Lease or by law or governmental regulation, Landlord in its sole
discretion may, without notice, without waiving any rights or remedies and
without releasing Tenant from its obligations hereunder, perform such
obligation, in which event Tenant shall pay Landlord as Additional Rent all
out-of-pocket sums paid by Landlord in connection with such substitute
performance, including interest as provided below within ten (10) days of
Landlord’s written demand for such payment.
     f. Cumulative. Landlord shall at all times have the rights and remedies
(which shall be cumulative with each other and cumulative and in addition to
those right and remedies available under subparagraphs b, c, d, and e above, or
any law or other provision of this Lease), without prior demand or notice except
as required by applicable law, to seek any declaratory, injunctive or other
equitable relief, and especially enforce this Lease, or restrain or enjoin a
violation or breach of any provision hereof.
     g. Repetitive Default. Notwithstanding any provisions to the contrary, the
parties agree that if Tenant shall have defaulted in the performance of any (but
not necessarily the same) term or condition of this Lease for three or more
times during any 12-month period during the Lease Term, then such conduct shall,
at the election of the Landlord, represent a separate event of default which
cannot be cured by Tenant. Tenant acknowledges that the purpose of this
provision is to prevent repetitive defaults by Tenant, which work a hardship
upon Landlord and deprive Landlord of Tenant’s timely performance under the
Lease.
     h. Landlord Default. In the event Landlord fails or refuses to perform any
of the provisions, covenants or conditions of this Lease on Landlord’s part to
be kept or performed, Tenant, prior to exercising any other right or remedy
Tenant may have against Landlord on account of any such default, shall provide
fifteen (15) days written notice to Landlord of such default, specifying in
reasonable detail the alleged nature of the default and specifically referencing
each paragraph and subparagraph which Tenant believes to be in default.
Notwithstanding any other provision hereof, Tenant agrees that if said

xix



--------------------------------------------------------------------------------



 



default is of such a nature that the same can be rectified or cured by Landlord
but cannot with reasonable diligence be rectified or cured within said thirty
(30) day period, then Landlord shall not be in default if Landlord within said
thirty (30) day period shall have diligently commenced the rectification or
curing thereof and shall diligently continue thereafter to cause such
rectification or curing to proceed to completion. In addition, upon any such
failure by Landlord, Tenant shall give notice by registered or certified mail to
any person or entity with a security interest in the Premises (“Mortgagee”)
(which notice may be given concurrently with notice to Landlord) that has
provided Tenant with notice of its interest in the Premises, and shall provide
Mortgagee a reasonable opportunity to cure such failure. Tenant agrees that each
of the Mortgagees to whom this Lease has been assigned is an express third-party
beneficiary of this Paragraph 12.h. Tenant waives any right under California
Civil Code Section 1950.7 or any other present or future law to the collection
of any payment or deposit from Mortgagee or any purchaser at a foreclosure sale
of Mortgagee’s interest unless Mortgagee or such purchaser shall have actually
received and not refunded the applicable payment or deposit.
Failure by Landlord to perform any defined services, or any cessation thereof,
when such failure is caused by Force Majeure shall not render Landlord liable to
Tenant in any respect, including damages to either person or property, nor be
construed as an eviction of Tenant, nor cause an abatement of rent, nor relieve
Tenant from fulfillment of any covenant or agreement hereof. Should any
equipment or machinery utilized in supplying the services listed herein break
down or for any cause cease to function properly, upon receipt of written notice
from Tenant of any deficiency or failure of any services, Landlord shall use
reasonable diligence to repair the same promptly, but Tenant shall have no right
to terminate this Lease and shall have no claim for rebate of rent or damages on
account of any interruptions in service occasioned by Force Majeure or resulting
therefrom.
In consideration of the benefits accruing hereunder, Tenant and all successors
and assigns covenant and agree that, in the event of any actual or alleged
failure, breach or default hereunder by Landlord, the sole and exclusive remedy
against Landlord shall be satisfied only out of Landlord’s equity in the
Building and no other real or personal property of Landlord or its partners
shall be subject to levy on any judgment obtained against Landlord.
22. ASSIGNMENT AND SUBLETTING.
     A. Consent by Landlord: Except as specifically provided in this
Paragraph 22, Tenant may not assign, sublet, hypothecate, or allow a third party
to use or occupy the Premises without the express written consent of Landlord,
which consent shall not be unreasonably withheld or delayed. In the event Tenant
desires to assign this Lease or any interest herein including, without
limitation, a pledge, mortgage or other hypothecation, or sublet the Premises or
any part thereof, Tenant shall deliver to Landlord (i) executed counterparts of
any agreement and of all ancillary agreements with the proposed
assignee/subtenant, (ii) current financial statements of the transferee covering
the current and preceding three years, (iii) the nature of the proposed
transferee’s business to be carried on in the Premises, and (iv) a statement of
all consideration to be given on account of the transfer. Landlord may condition
its approval of any transfer to a certification from both Tenant and the
proposed transferee of all consideration to be paid to Tenant in connection with
such transfer. At Landlord’s request, Tenant shall also provide additional
information reasonably required by Landlord to determine whether it will consent
to the proposed assignment or sublease. Landlord shall have a fifteen (15) day
period following receipt of all the foregoing within which to notify Tenant in
writing that Landlord elects to: (i) permit Tenant to assign or sublet such
space to the named assignee/subtenant on the terms and conditions set forth in
the notice; or (ii) refuse consent. If Landlord should fail to notify Tenant in
writing of such election within the fifteen (15) day period, Landlord shall be
deemed to have elected option (ii) above. Landlord’s written consent to the
proposed assignment or sublease shall not be unreasonably withheld. If any or
any one of the following circumstances exist, Landlord shall be deemed to have
acted reasonably if it denies consent: (i) the proposed assignee or subtenant is
engaged in a business that is not within the use expressly permitted under this
Lease or violates any exclusivity provision of

xx



--------------------------------------------------------------------------------



 



another lease in the Building; (ii) the proposed assignee or subtenant is a
tenant in the building or an affiliate of such tenant or a party that Landlord
or Landlord’s broker has entered into discussions with as a prospective tenant
in the Building within ninety (90) days of Tenant’s proposal; (iii) Landlord has
reasonably equivalent space available for rent in the Building, (iv) the
proposed assignee or subtenant is not a company with sufficient financial worth
and management ability to undertake the financial obligation of this Lease or
Landlord has not been furnished with reasonable proof thereof; (v) the proposed
assignment or sublease is not in form reasonably satisfactory to Landlord;
(vi) the amount of the aggregate rent to be paid by the proposed subtenant is
less than the then current fair market value (based upon factors used in
determining Fair Market Rental in Paragraph 46 which are applicable to the
sublease and other applicable factors) ; (vii) Tenant does not reimburse
Landlord on demand for all reasonable costs that may be incurred by Landlord in
connection with said assignment or sublease, including the costs of making
investigations as to the acceptability of the proposed assignee or subtenant and
legal costs incurred in connection with the granting of any requested consent;
and (viii) Tenant has publicly advertised or publicized the availability of the
Premises without prior notice to Landlord.
     B. Assignment or Subletting Consideration: One hundred percent (100%) of
any Rent or other economic consideration realized by Tenant for any sublease or
assignment of Tenant’s leasehold interest in excess of the Rent payable
hereunder for the portion of the Premises subleased or assigned and after
recovery by Tenant of Tenant’s reasonable subletting and assignment costs (such
as tenant improvements for the proposed subtenant, real estate commissions, and
legal fees) shall be paid to Landlord as Additional Rent. The above provision
relating to Landlord’s right to a portion of the bonus rent is an independently
negotiated term of this Lease which constitutes a material inducement for the
Landlord to enter into the Lease, and is agreed by the parties to be
commercially reasonable. No assignment or subletting by Tenant shall relieve it
of any obligation under this Lease. Any assignment or subletting which conflicts
with the provisions hereof shall be void.
     C. No Release: Any assignment or sublease, including a Permitted Transfer,
shall be made only if and shall not be effective until the assignee or subtenant
shall execute, acknowledge, and deliver to Landlord an agreement, in form and
substance satisfactory to Landlord, whereby the assignee or subtenant shall
assume all the obligations of this Lease (in the case of a sublease, those
obligations applicable to a subtenant) on the part of Tenant to be performed or
observed and shall be subject to all the covenants, agreements, terms,
provisions and conditions in this Lease. Notwithstanding any such sublease or
assignment and the acceptance of rent by Landlord from any subtenant or
assignee, Tenant and any guarantor shall remain fully liable as a primary
obligor for the payment of Base Rent and Additional Rent due, and to become due
hereunder, for the performance of all the covenants, agreements, terms,
provisions and conditions contained in this Lease on the part of Tenant to be
performed and for all acts and omissions of any licensee, subtenant, assignee or
any other person claiming under or through any subtenant or assignee that shall
be in violation of any of the terms and conditions of this Lease, and any such
violation shall be deemed a violation by Tenant. Tenant shall indemnify, defend
and hold Landlord harmless from and against all losses, liabilities, damages,
costs and expenses (including reasonable attorney fees) resulting from any
claims that may be made against Landlord by the proposed assignee or subtenant,
or by any real estate brokers or other persons claiming compensation in
connection with the proposed assignment or sublease.
     D. Reorganization of Tenant: If Tenant is a corporation or limited
liability company, the following shall be deemed an assignment of Tenant’s
interest in this Lease governed by the provisions of this Paragraph 22: (i) any
dissolution, merger, consolidation, conversion, or other reorganization of or
affecting Tenant, whether or not Tenant is the surviving entity, or (ii) the
sale or transfer to one person or entity (or to any group of related persons or
entities) of stock or membership interests possessing more than 50% of the total
combined voting power of all classes of Tenant’s capital stock or membership
interests entitled to vote on issues requiring vote of members or stockholders.
The sale of

xxi



--------------------------------------------------------------------------------



 



Tenant’s capital stock through any public exchange or issuance for the purpose
of raising financing shall not be deemed an assignment of this Lease.
     E. Permitted Transfers: Notwithstanding anything contained in this
Paragraph 22, so long as Tenant otherwise complies with the provisions of this
Article, Tenant may enter into any of the following transfers (a “Permitted
Transfer”) without Landlord’s prior consent, and Landlord shall not be entitled
to terminate the Lease or to receive any part of any sub-rent resulting
therefrom that would otherwise be due pursuant to this paragraph. Tenant may
sublease all or part of the Premises or assign its interest in this Lease to
(i) any corporation, limited liability company, or other entity which controls,
is controlled by, or is under common control with the original Tenant to this
Lease by means of an ownership interest of more than 50%; provided, however,
that if this Lease is assigned to an entity under common control with Tenant
(e.g., from Tenant to another subsidiary or other entity controlled by the
entity with a controlling interest in Tenant), Landlord shall have the right to
require that the controlling entity guarantee this Lease by guaranty in form and
substance acceptable to Landlord as a condition to such assignment being a
Permitted Transfer, (ii) a successor corporation, limited liability company, or
other entity, which results from a merger, consolidation or other nonbankruptcy
reorganization in which Tenant is not the surviving entity, so long as the
successor has a net worth at the time as such assignment that is equal to or
greater than the net worth of Tenant immediately prior to such transaction; and
(iii) an entity which purchases or otherwise acquires all or substantially all
of the assets of Tenant so long as such acquiring entity has a net worth at the
time of such assignment that is equal to or greater than the net worth of Tenant
immediately prior to such transaction.
     G. Effect of Default: Tenant hereby assigns all Rents due from any
assignment or subletting to Landlord as security for performance of its
obligations under this Lease, and in the event of an Event of Default, Landlord
may collect such rents as Tenant’s Attorney-in-Fact, except that Tenant may
collect such rent so long as no Event of Default has occurred and is continuing.
A Lease termination due to Tenant’s default shall not automatically terminate an
assignment or sublease then in existence; rather at Landlord’s election, such
assignment or sublease shall survive the Lease termination, the assignee or
subtenant shall attorn to Landlord, and Landlord shall undertake the obligations
of Tenant under the sublease or assignment; except that Landlord shall not be
liable for prepaid rent, security deposits or other defaults of Tenant to the
subtenant or assignee, or for any acts or omissions of Tenant and Tenant’s
Agents.
     H. Successors and Assigns: Subject to the provisions in this Paragraph 22,
the covenants and conditions of this Lease shall apply to and bind the
successors and assigns of the parties hereto.
23. PEACEFUL USE. So long as Tenant shall perform each and every term, condition
and covenant to be performed by Tenant hereunder, Tenant shall have the absolute
right to exclusive occupancy of the Premises without interference or hindrance
on the part of Landlord until the termination of this Lease and the end of the
Lease term herein, including any option period, and Landlord shall warrant and
defend Tenant in such peaceful use and possession under Landlord. Tenant’s
rights under this Lease shall be provided by Landlord to any lender, ground
lessor or any other individual or entity claiming a security interest on the
Premises now or hereafter placed relating to the Building or any part or parts
thereof by the Landlord as an affirmative obligation of Landlord.
24. SUBORDINATION. This Lease is subject and subordinate to ground and
underlying leases, mortgages and deeds of trust (collectively “Encumbrances”)
which may now affect the Premises, to any covenants, conditions or restrictions
of record, and to all renewals, modifications, consolidations, replacements and
extensions thereof; provided, however, if the holder or holders of any such
Encumbrance (“Holder”) require that this Lease be prior and superior thereto,
within seven (7) days after written request of Landlord to Tenant, Tenant shall
execute, have acknowledged and deliver all documents or instruments, in
commercially reasonable form, which Landlord or Holder deems necessary or
desirable for such purposes. This Lease shall be and become and remain subject
and

xxii



--------------------------------------------------------------------------------



 



subordinate to any and all Encumbrances which may hereafter be executed covering
the Premises or any renewals, modifications, consolidations, replacements or
extensions thereof, for the full amount of all advances made or to be made
thereunder and without regard to the time or character of such advances,
together with interest thereon and subject to all the terms and provisions
thereof; provided only, that in the event of termination of any such lease or
upon the foreclosure of any such mortgage or deed of trust or transfer in lieu
thereof, the applicable Holder agrees in writing to recognize Tenant’s rights
under this Lease, including the option to extend, as long as no Event of Default
by Tenant exists and Tenant continues to pay Base Monthly Rent and Additional
Rent and observes and performs all required provisions of this Lease. Within
seven (7) days after Landlord’s written request, Tenant shall execute any
documents required by Landlord or the Holder to make this Lease subordinate to
any lien of the Encumbrance, provided that the applicable Holder agrees in
writing to recognize Tenant’s rights under this Lease as long as Tenant is not
then in default and continues to pay Base Monthly Rent and Additional Rent and
observes and performs all required provisions of this Lease and such document
does not increase Tenant’s costs or expenses under this Lease or materially and
adversely affect Tenant’s rights or obligations under this Lease. Tenant agrees
that the form of subordination, nondisturbance, and attornment agreement
attached hereto as Exhibit “E” satisfies the requirement of the preceding
sentence. If Tenant fails to do so, then in addition to such failure
constituting a default by Tenant, it shall be deemed that this Lease is so
subordinated to such Encumbrance. Notwithstanding anything to the contrary in
this Section, Tenant hereby attorns and agrees to attorn to any entity
purchasing or otherwise acquiring the Premises at any sale or other proceeding
or pursuant to the exercise of any other rights, powers or remedies under such
encumbrance, provided that in the event of termination of any such ground lease
or upon the foreclosure of any such mortgage or deed of trust or transfer in
lieu thereof, the applicable Holder recognizes Tenant’s rights under this Lease
as long as no Event of Default exists by Tenant and Tenant continues to pay Base
Monthly Rent and Additional Rent and observes and performs all required
provisions of this Lease. Landlord agrees to use commercially reasonable efforts
to deliver to Tenant within sixty (60) days after the date of execution of this
lease a subordination, nondisturbance and attornment agreement between Tenant
and Landlord’s lender in the form of Exhibit “E” attached hereto.
25. ESTOPPEL CERTIFICATE. Tenant shall, at any time and from time to time upon
not less than ten (10) business days’ prior written notice from Landlord,
execute, acknowledge and deliver to Landlord a statement in writing
(i) certifying that this Lease is unmodified and in full force and effect (or,
if modified, stating the nature of such modification and certifying that this
Lease as so modified, is in full force and effect) and the dates to which the
rental and other charges are paid in advance, if any, and (ii) acknowledge that
there is not, to Tenant’s knowledge, any uncured defaults on the part of the
Landlord hereunder, or specifying such defaults, if any, that are claimed, and
(iii) certifying such other items as the lender or purchaser may reasonably
request. Any such statement may be relied upon by a prospective purchaser or
lender of all or any portion of the real property of which the Premises are a
part.
Tenant’s failure to deliver such statement within such time shall be conclusive
upon Tenant (i) that this Lease is in full force and effect, without
modification except as may be represented by Landlord, (ii) that there are no
uncured defaults in Landlord’s performance, and (iii) that not more than one
month’s rental has been paid in advance. Tenant agrees to provide, within ten
(10) business days of Landlord’s request, Tenant’s most recent three (3) years
of audited financial statements or Federal tax returns for Landlord’s use in
financing the Premises or Landlord’s interest therein so long as the party
receiving such financial information agrees in writing to maintain the
information in confidence.
26. CHOICE OF LAW AND VENUE. This Lease shall be governed by and construed
pursuant to the laws of the State of California and the parties agree that venue
shall be in Santa Clara County.
27. SUCCESSORS AND ASSIGNS. This Lease shall be binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns.

xxiii



--------------------------------------------------------------------------------



 



28. SURRENDER OF LEASE. The voluntary or other surrender of this Lease by
Tenant, or a mutual cancellation thereof, shall not automatically effect a
merger of the Lease with Landlord’s ownership of the Premises. Instead, at the
option of Landlord, Tenant’s surrender may terminate all or any existing
subleases or subtenancies or may operate as an assignment to Landlord of any or
all such subleases or subtenancies, thereby creating a direct Landlord-tenant
relationship between Landlord and any subtenants.
29. ATTORNEYS’ FEES. In the event that either party should bring suit or
commence arbitration under this Lease or because of the breach of any provision
of this Lease, then all costs and expenses, including reasonable attorneys’ fees
and expert fees, incurred by the prevailing party relating to such legal action
shall be paid by the other party, which obligation on the part of the other
party shall be deemed to have accrued on the date of the commencement of such
action and shall be enforceable whether or not the action is prosecuted to
judgment.
30. PERFORMANCE BY TENANT. All covenants and agreements to be performed by
Tenant under any of the terms of this Lease shall be performed by Tenant at
Tenant’s sole cost and expense and without any abatement of rent. If Tenant
shall fail to pay any sum of money, other than rent required to be paid by it
hereunder or shall fail to perform any other act on its part to be performed
hereunder, and such failure shall continue for thirty (30) days after notice
thereof by Landlord, Landlord may, without waiving or releasing Tenant from any
obligations of Tenant, but shall not be obligated to, make any such payment or
perform any other such action on Tenant’s part to be made or performed as in
this Lease provided.
31. DEFINITION OF LANDLORD. The term “Landlord” as used in this Lease, so far as
covenants or obligations on the part of Landlord are concerned, shall be limited
to mean and include only the owner or owners at the time in question of the fee
of the Building, and in the event of any transfer, assignment or other
conveyance of any such title, the Landlord herein named (and in the case of any
subsequent transfers or conveyances, the then grantor) shall be automatically
freed and relieved from and after the date of such transfer, assignment or
conveyance of all liability in respect to the performance of any covenants or
obligations on the part of Landlord contained in this Lease to be performed
after the date of such transfer, assignment, or conveyance, and without further
agreement, the transferee of such title shall be deemed to have assumed agreed
to observe and perform any and all obligations of the Landlord hereunder, during
its ownership of the Premises. Landlord may transfer its interest in the
Premises without the consent of Tenant and such transfer or subsequent transfer
shall not be deemed a violation on Landlord’s part of any of the terms and
conditions of this Lease.
32. WAIVER. The waiver by either party of any breach of any term, covenant, or
condition herein contained shall not be deemed to be a waiver of any subsequent
breach of the same or any other term, covenant or condition herein contained nor
shall any custom or practice which may arise between the parties in the
administration of the terms hereof be deemed a waiver of, or in any way affect,
the right of Landlord to insist upon the performance by Tenant in strict
accordance with said terms. The subsequent acceptance of rent hereunder by
Landlord shall not be deemed to be a waiver of any preceding breach by Tenant of
any term, covenant or condition of this Lease, other than the failure of Tenant
to pay the particular rent so accepted, regardless of Landlord’s knowledge of
such preceding breach at the time of acceptance of such rent.
33. TERMS AND HEADINGS. The words “Landlord” and “Tenant” as used herein shall
include the plural as well as the singular. Words used in any gender include
other genders. If there be more than one Tenant the obligations hereunder
imposed upon Tenant shall be joint and several. The paragraph headings of this
Lease are not a part of this Lease and shall have no effect upon the
construction or interpretation of any part thereof.

xxiv



--------------------------------------------------------------------------------



 



34. EXAMINATION OF LEASE/NO PRESUMPTIONS AGAINST DRAFTER. Tenant understands,
agrees and acknowledges that this Lease has been freely negotiated by both
parties; and that in any controversy, dispute, or contest over the meaning,
interpretation, validity, or enforceability of this Lease or any of its terms or
conditions, there shall be no inference, presumption, or conclusion drawn
whatsoever against either party by virtue of that party having drafted this
Lease or any portion thereof. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or option for a lease,
and it is not effective as a lease or otherwise until execution by and delivery
to both Landlord and Tenant.
35. TIME. Time is of the essence with respect to the performance of every
provision of this Lease in which time or performance is a factor.
36. ENTIRE AGREEMENT. This Lease contains all of the agreements of the parties
hereto with respect to any matter covered or mentioned in this Lease, and no
prior agreement or understanding pertaining to any such matter shall be
effective for any purpose. Tenant does not rely on the fact, nor does Landlord
represent, that there will be any particular number of tenants or any specific
tenancy or occupant(s) of space in the Building. No provision of this Lease may
be amended or added to except by an agreement in writing signed by the parties
hereto or their respective successors in interest. Tenant acknowledges that
neither Landlord nor any of its employees or agents have made any agreements,
representations, warranties or promises with respect to the Premises or with
respect to present or future rents, expenses, operations, tenancies or any other
matter except as expressly set forth in this Lease. Except as herein expressly
set forth herein, Tenant relied on no statement of Landlord or its employees or
agents for that purpose.
37. SEVERABILITY. Any provision of this Lease which shall prove to be invalid,
void or illegal in no way affects, impairs or invalidates any other provision
hereof, and such other provisions shall remain in full force and effect.
38. RECORDING. Neither Landlord nor Tenant shall record this Lease or a short
form memorandum thereof without the consent of the other.
39. EXHIBITS. All Exhibits that are referred to in this Lease and attached
hereto are incorporated herein by this reference and made a part of the Lease.
40. FORCE MAJEURE. Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, inability to obtain services, labor, or materials
or reasonable substitutes therefore, governmental actions, inability to obtain
permits, civil commotions, fire or other casualty, and other cause beyond the
reasonable control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease (collectively, a “Force Majeure”), notwithstanding
anything to the contrary contained in this Lease, shall excuse the performance
of such party for a period equal to any such prevention, delay or stoppage and,
therefore, of this Lease specifies a time period for performance of an
obligation of either party, that time period shall be extended by the period of
any delay in such party’s performance caused by Force Majeure.
41. SIGNS. No sign, placard, banner, picture, advertisement, name or notice
(collectively, “sign”) shall be inscribed, displayed or printed or affixed on or
to any part of the outside of the Premises or to any exterior windows of the
Premises or within the lobby, elevators or any part of Common Area without the
written consent of Landlord first had and obtained. Landlord shall have the
right to remove any such sign, without notice to and at the expense of Tenant.
Landlord agrees that Tenant’s name shall be displayed in the main lobby
directory, the first floor elevator lobby and in the directories, if any, in
lobby A and lobby B of the parking garage and on the third floor in a manner
comparable to that of

xxv



--------------------------------------------------------------------------------



 



the other tenants of the Building, and Landlord shall install identification
signage adjacent to the front door of the Premises. Tenant shall be responsible
for the cost of all such signage.
Tenant shall not place anything or allow anything to be placed near the glass of
any window, door partition or wall which may appear unsightly from outside the
Premises.
42. AUTHORITY. If Tenant is a corporation, then Tenant represents and warranties
that it is duly formed and in good standing, and that the Party executing this
Lease is duly authorized to execute and deliver this Lease on behalf of said
corporation, in accordance with a duly adopted resolution of the Board of
Directors of said corporation or in accordance with the by-laws of said
corporation, and that this Lease is binding upon said corporation in accordance
with its terms. Unless this Lease is executed by (i) the Chairman of the Board,
the President, or a Vice-president of Tenant, and (ii) the secretary, any
assistant secretary, the chief financial officer, or any assistant treasurer of
Tenant, within thirty (30) days after the execution of this Lease, Tenant shall
provide Landlord with corporate resolutions or other proof in a form acceptable
to Landlord authorizing the execution of this Lease.
43. HAZARDOUS MATERIALS.
     A. Tenant’s Responsibility: Except for Tenant’s use of ordinary general
office and janitorial supplies (such as copier and printer toner, liquid paper,
glue, cleaners), Tenant shall not bring, use, or permit upon the Premises or
Building, or generate, create, release, emit, or dispose (nor permit any of the
same) from the Premises or Building any Hazardous Materials (defined in
Paragraph 43 G below) without the prior written consent of Landlord. In order to
obtain consent, Tenant shall deliver to Landlord its written proposal describing
the Hazardous Material to be brought onto the Premises or Building, measures to
be taken for storage and disposal thereof, safety measures to be employed to
prevent pollution of the air, ground, surface and ground water. Landlord’s
approval may be withheld in its reasonable judgment. In the event Landlord
consents to Tenant’s use of Hazardous Materials on the Premises or Building.
Tenant represents and warrants that it will do the following: (i) adhere to all
reporting and inspection requirements imposed by federal, state, county or
municipal laws, ordinances or regulations and will provide Landlord a copy of
any such reports or agency inspections; (ii) obtain and provide Landlord copies
of all necessary permits required for the use and handling of Hazardous
Materials on the Premises or Building; (iii) enforce Hazardous Materials
handling and disposal practices consistent with industry standards; and
(iv) surrender the Premises or Building free from any Hazardous Materials
arising from Tenant’s bringing, using, permitting, generating, creating,
releasing, emitting or disposing of Hazardous Materials; and (v) properly close
the facility with regard to Hazardous Materials including the removal or
decontamination of any process piping, mechanical ducting, storage tanks,
containers, or trenches which have come into contact with Hazardous Materials
and obtain a closure certificate from the local administering agency prior to
the Expiration Date.
     B. Indemnity Regarding Hazardous Materials: Landlord and Tenant shall, at
such party’s sole cost, indemnify and hold the other harmless from, any claims,
liabilities, costs or expenses incurred or suffered by the indemnitee arising
from the transporting, using, releasing, generating or emitting or disposing of
Hazardous Materials by the indemnitor or its agents or employees to, at, or from
the Premises, Land or Building during the Lease Term. The foregoing
indemnification and hold harmless obligations include, without limitation, the
following: (i) claims, liability, costs or expenses resulting from or based upon
administrative, judicial (civil or criminal) or other action, legal or
equitable, brought by any private or public person under common law or under
Environmental Laws or any other federal, state, county or municipal law,
ordinance or regulation; (ii) claims, liabilities, costs or expenses pertaining
to the identification, monitoring, cleanup, containment, or removal of Hazardous
Materials from soils, riverbeds or aquifers including the provision of an
alternative pubic drinking water source; and (iii) all costs of defending such
claims, the indemnifications provided above shall survive expiration or
termination of this Lease for a period of three years and shall apply to any
claim made in writing

xxvi



--------------------------------------------------------------------------------



 



during such three (3) year period (provided that if this Lease is terminated for
default of Tenant, Tenant shall have no rights to claim the benefit of the
indemnification after termination). .
     C. Actual Release by Tenant: Tenant agrees to notify Landlord of any
lawsuits or others which relate to the remedying of or actual release of
Hazardous Materials on or into the soils or ground water at or under the
Premises. Tenant shall also provide Landlord all notices required by
Section 25359.7(b) of the Health and Safety Code and all other notices required
by law to be given to Landlord in connection with Hazardous Materials. Without
limiting the foregoing, Tenant shall also deliver to Landlord, within twenty
(20) days after receipt thereof, any written notices from any governmental
agency alleging a material violation of, or material failure to comply with, any
federal, state or local laws, regulations ordinances or others, the violation of
which or failure to comply with poses a foreseeable and material risk of
contamination of the ground water or injury to humans (other than injury solely
to Tenant, its agents and employees within the Premises, Land or Building).
In the event of any release on or into the Premises, Land or Building or into
the soil or ground water under the Land of any Hazardous Materials used,
treated, stored or disposed of by Tenant, Tenant agrees to comply, at its sole
cost, with all laws, regulations, ordinances and orders of any federal, sate or
local agency relating to the monitoring or remediation of such Hazardous
Materials. In the event of any such release of Hazardous Materials, Tenant
agrees to meet and confer with Landlord and its Lender to attempt to eliminate
and mitigate any financial exposure to such Lender and resultant exposure to
Landlord under California Code of Civil Procedure Section 736(b) as a result of
such release, and promptly to take reasonable monitoring, cleanup and remedial
steps given, inter alia, the historical uses to which the Property has and
continues to be used, the risks to public health posed by the release, the then
available technology and the costs of remediation, cleanup and monitoring,
consistent with acceptable customary practices for the type and severity of such
contamination and all applicable laws. Nothing in the preceding sentence shall
eliminate, modify or reduce the obligation of Tenant under of this Lease to
indemnify and hold Landlord harmless from any claims, liabilities, costs or
expenses incurred or suffered by Landlord. Tenant shall provide Landlord prompt
written notice of Tenant’s monitoring, cleanup and remedial steps.
In the absence of an order of any federal, state or local government or
quasi-government agency relating to the cleanup, remediation or other response
action required by applicable law, any dispute arising between Landlord and
Tenant concerning Tenant’s obligation to Landlord under this Paragraph
concerning the level, method, and manner of cleanup, remediation or response
action required in connection with such a release of Hazardous Materials shall
be resolved by dispute resolution as set forth below.
     D. Environmental Monitoring: Landlord and its agents shall have the right
to inspect, investigate, sample and monitor the Premises including any air,
soil, water, ground water or other sampling or any other testing, digging,
drilling or analysis to determine whether Tenant is complying with the terms of
this paragraph. If Landlord discovers that Tenant is not in compliance with the
terms of this paragraph, any such costs incurred by Landlord, including
attorneys’ and consultants’ fees, shall be due and payable by Tenant to Landlord
within five (5) days following Landlord’s written demand therefor.
     E. Warranties: Landlord warrants and represents to Tenant that:
          (i) to Landlord’s actual knowledge, without independent investigation
or inquiry, other than a review of the Phase I Environmental Site Assessment
prepared for Principal Real Estate Investors, LLC by Stellar Environmental
Solutions and dated as of March 26, 2004, and without additional duty of
independent investigation or inquiry, as of the effective date of the Lease:

xxvii



--------------------------------------------------------------------------------



 



          1. There has been no release, leak, discharge, spill, disposal, or
emission onto or under the Land or the Building of any Hazardous Material in
violation of any Environmental Law; and
          2. The Building contains no PCBs, PCB-contaminated electrical
equipment, or asbestos-containing materials.
          (ii) Landlord has received no notice that the Premises or the Building
is in violation of any Environmental Law.
If, during the Lease term (including any extensions), either Landlord or Tenant
becomes aware of (a) any actual or threatened release of any Hazardous Materials
on, under, or about the Premises or the Building or (b) any inquiry,
investigation, proceeding, or claim by any government agency or other person
regarding the presence of Hazardous Materials on, under, or about the Premises
or the Building, that party shall give the other party written notice of the
release or investigation within five (5) days after learning of it and shall
simultaneously furnish to the other party copies of any claims, notices of
violation, reports, or other writings received by the party providing notice
that concern the release or investigation.
     F. Remediation Obligations; Tenant’s Rights on Cleanup by Landlord: If the
presence of any Hazardous Materials brought onto the Premises, Land or Building
by either Landlord or Tenant or by Landlord’s or Tenant’s employees, agents,
contractors, or invitees results in contamination of the Premises, Land or
Building or poses a realistic threat of liability, that party shall promptly
take all necessary actions, at the party’s sole expense, to return the Premises,
Land and Building to the condition that existed before the introduction of such
Hazardous Materials. Tenant shall first obtain Landlord’s approval of the
proposed remedial action, which may not be unreasonably withheld or delayed.
This provision does not limit the indemnification obligations set forth above.
The costs of any Hazardous Materials cleanup or remediation undertaken by
Landlord during the Lease Term for Hazardous Materials originating from any
cause other than the activities of Tenant or its agents, employees, contractors,
or invitees shall be borne by Landlord and shall not be included in Operating
Expenses.
     G. Definition of Hazardous Materials: As used herein “Hazardous Materials”
means any substance which is toxic, ignitable, reactive, or corrosive or which
is regulated by “Environmental Laws”. The term “Environmental Laws” means
federal, state and local laws and regulations, judgments, orders and permits
governing safety and health and the protection of the environment, including
without limitation the Comprehensive Environmental Response, Compensation and
Liability Act 42, U.S.C. 9601 et seq., as amended CERCLA), the Resource
Conservation and Recovery Act, as amended 42 U.S.C. U.S.C. 6901 et seq., the
Clean Water Act, 33 U.S.C. 1251 et seq., the Clean Air Act, 42 U.S. C. 7401 et
seq., the Toxic Substance Control Act, 15 U.S.C. 2601 et seq., and the Safe
Drinking Water Act, U.S.C. 300f through 300j, and Division 22 Title 26 of the
California Code of Regulation, all of which may be amended from time to time.
“Hazardous Materials” includes any and all materials or substances which are
defined as “hazardous waste”, “extremely hazardous waste” or a “hazardous
substance” pursuant to state, federal or local governmental law. “Hazardous
Substances” also includes asbestos, polychlorinated biphenyls (“PCBs” and
petroleum products).
44. DISPUTE RESOLUTION. Landlord and Tenant and any other party that may become
a party to this Lease or be deemed a party to this Lease including any
subtenants agree to and shall mediate any controversy, dispute, or claim of
whatever nature arising out of, in connection with, or in relation to the
interpretation, performance or breach of this Lease, including any claim based
on contract, tort, or statute, except for any claim by Landlord for unlawful
detainer, or any action within the jurisdiction of the small claims court. The
mediation shall be held prior to any court action or arbitration. The mediation
shall be confidential and in accordance with California Evidence Code
Section 1152.5. In the event the

xxviii



--------------------------------------------------------------------------------



 



parties are not able to agree on a mediator within thirty days, JAMS or another
judicial and mediation service mutually acceptable to the parties shall appoint
a mediator. In the event the mediator determines that a second mediation session
is necessary, it shall be conducted in accordance with this paragraph. SHOULD
THE PREVAILING PARTY ATTEMPT AN ARBITRATION OR A COURT ACTION BEFORE ATTEMPTING
TO MEDIATE, THE PREVAILING PARTY SHALL NOT BE ENTITLED TO ATTORNEYS FEES THAT
MIGHT OTHERWISE BE AVAILABLE TO THEM IN A COURT ACTION OR ARBITRATION, AND IN
ADDITION THERETO, THE PARTY WHO IS DETERMINED BY THE ARBITRATOR TO HAVE RESISTED
MEDIATION SHALL BE SANCTIONED BY THE ARBITRATOR OR JUDGE. Except for any claim
by Landlord for unlawful detainer or any claim within the jurisdiction of the
small claims court (which for such claims the parties agree shall be the sole
court of competent jurisdiction), any controversy, dispute, or claim of whatever
nature arising out of, in connection with, or in relation to the interpretation,
performance or breach of this Lease, including any claim based on contract,
tort, or statute, shall be resolved at the request of any party to this
agreement through a mediation process as provided above administered by JAMS or
another judicial and mediation service mutually acceptable to the parties,
followed, if necessary, by final and binding arbitration administered by and in
accordance with the then-existing rules and practice of the judicial and
mediation service selected, and judgment upon any award rendered by the
arbitrator(s) may be entered by any State or Federal Court having jurisdiction
thereof. The parties to the arbitration shall have those rights of discovery
that the arbitrator(s) deem necessary (after application to the arbitrator(s))
to a full and fair hearing of the matter. However, in no event shall the parties
be entitled to propound interrogatories or requests for admissions during the
arbitration process. The arbitrator shall be a retired judge or a licensed
California Attorney. The venue for any such arbitration’s or mediations shall be
in Santa Clara County. The Arbitrator shall award to the prevailing party its
out-of-pocket costs (and only out-of-pocket costs) for attorney’s fee and costs.
45. INTEREST. All Rent, Additional Rent and all other charges due from Tenant to
Landlord, if not paid when due, shall bear interest at the lesser of (1) the
twelve percent (12%) or (2) the maximum rate permitted by law (“Agreed Interest
Rate”). This provision shall survive the expiration or sooner termination of the
Lease. Despite any other provision of this Lease, the total liability for
interest payments shall not exceed the limits, if any, imposed by the usury laws
of the State of California. Any interest paid in excess of those limits shall be
refunded to Tenant by application of the amount of excess interest paid against
any sums outstanding in any order that Landlord requires. If the amount of
excess interest paid exceeds the sums outstanding, the portion exceeding those
sums shall be refunded in cash to Tenant by Landlord. To ascertain whether any
interest payable exceeds the limits imposed, any non-principal payment(including
late charges) shall be considered to the extent permitted by law to be an
expense or a fee, premium, or penalty rather than interest.
46. MODIFICATIONS REQUIRED BY LENDER. If any Lender of Landlord or ground lessor
of the Real Property requires a modification of this Lease that will not
increase Tenant’s cost or expense or materially or adversely change Tenant’s
rights and obligations, this Lease shall be so modified and Tenant shall execute
whatever documents are reasonably required and deliver them to Landlord within
thirty (30) days after the request.
47. PARKING. Tenant shall have the non-exclusive right to use, in common with
other tenants or occupants of the Building, that number of parking stalls
indicated in Subparagraph 15 of the Fundamental Lease Provisions without
additional charge unless required by law. The parking stalls allotted to Tenant
are located in the underground parking garage of the Building. Tenant shall not
use the garage for storage of any items and vehicles shall not be parked
overnight in the parking garage without Landlord’s prior written consent.
48. OPTION TO EXTEND THE LEASE TERM.

xxix



--------------------------------------------------------------------------------



 



     A. Grant and Exercise of Option: Landlord grants to Tenant, subject to the
terms and conditions set forth in this Paragraph, an option (the “Option”) to
extend the Lease Term for one (1) additional term (“Option Term”). The Option
Term shall be for the period set forth in Subparagraph 17 of the Fundamental
Lease Provisions above and shall be exercised, if at all, by written notice to
Landlord no earlier than fifteen (15) months and no later than twelve
(12) months prior to the Expiration Date. If Tenant exercises the Option, all of
the terms, covenants and conditions of this Lease shall apply during the Option
Term as though the expiration date of the Option Term was the date originally
set forth herein as the Expiration Date, provided that Base Rent for the
Premises payable by Tenant during the Option Term shall be, unless otherwise
agreed in writing, the greater of either the Base Rent applicable to the month
immediately prior to the commencement of the Option Term, or the Fair Market
Rental as hereinafter defined. Notwithstanding anything herein to the contrary,
if an Event of Default by Tenant exists either at the time Tenant exercises the
Option or at the commencement date of the Option Term, Landlord shall have, in
addition to all of Landlord’s other rights and remedies provided in this Lease,
the right to terminate the Options upon notice to Tenant, in which event the
expiration date of this Lease shall be and remain the Expiration Date. As used
herein, the term “Fair Market Rental” is defined as the rental and all other
monetary payments, including any escalations and adjustments thereto (including
without limitation Consumer Price Indexing) and after giving effect to market
concessions such as free rent and tenant improvement allowance and other
inducements that Landlord could obtain during the Option Term from a third party
desiring to lease the Premises, based upon the current use and other potential
uses of the Premises, as determined by the rents then being obtained for new
leases of space comparable in age, buildout and quality to the Premises in the
locality of the Premises. Fair Market Rental shall further take into account
that Tenant is in occupancy and making functional use of the Premises in its
then existing condition.
     B. Determination of Fair Market Rental: If Tenant exercises the Option,
Landlord shall send Tenant a notice setting forth the Fair Market Rental for the
Option Term within thirty (30) days following the Exercise Date. If Tenant
disputes Landlord’s determination of Fair Market Rental for the Option Term,
Tenant shall, within thirty (30) days after the date of Landlord’s notice
setting forth Fair Market Rental for the Option Term, send to Landlord a notice
stating that Tenant either elects to terminate its exercise of the Option, in
which event the Option shall lapse and this Lease shall terminate on the
Expiration Date, or that Tenant disagrees with Landlord’s determination of Fair
Market Rental for the Option Term and elects to resolve the disagreement as
provided below. If Tenant does not send Landlord a notice as provided in the
previous sentence, Landlord’s determination of Fair Market Rental shall be the
basis for determining the Base Rent payable by Tenant during the Option Term. If
Tenant elects to resolve the disagreement as provided below and such procedures
are not concluded prior to the commencement date of the Option Term, Tenant
shall pay to Landlord as Base Rent the Fair Market Rental as determined by
Landlord in the manner provided above. If the Fair Market Rental as finally
determined pursuant to the provisions set forth below is greater than Landlord’s
determination, Tenant shall pay Landlord the difference between the amount paid
by Tenant and the Fair Market Rental as so determined within thirty (30) days
after said determination. If the Fair Market Rental as finally determined is
less than Landlord’s determination, the difference between the amount paid by
Tenant and the Fair Market Rental as so determined shall be credited against the
next installments of Base Rent due from Tenant to Landlord hereunder.
     C. Resolution of a Disagreement over the Fair Market Rental: Any
disagreement regarding the Fair Market Rental shall be resolved as follows:
          1. Within thirty (30) days after Tenant’s response to Landlord’s
notice setting for the Fair Market Rental, Landlord and Tenant shall meet at
least two (2) times at a mutually agreeable time and place, in an attempt to
resolve the disagreement.
          2. If within the 30 day period referred to above, Landlord and Tenant
cannot reach agreement as to Fair Market Rental, each party shall select one
appraiser to determine Fair Market

xxx



--------------------------------------------------------------------------------



 



Rental. Each such appraiser shall arrive at a determination of Fair Market
Rental and submit their conclusions to Landlord and Tenant within thirty
(30) days after the expiration of the 30 day consultation period described
above.
          3. If only one appraisal is submitted within the requisite time
period, it shall be deemed as Fair Market Rental. If both appraisals are
submitted within such time period and the two appraisals so submitted differ by
less than ten percent (10%), the average of the two shall be deemed as Fair
Market Rental. If the two appraisals differ by more than 10%, the appraisers
shall immediately select a third appraiser who shall, within fifteen (15) days
after his selection, determine which of the two appraisals most closely
represents the Fair Market Rental and this appraisal shall be deemed Fair Market
Rental.
          4. All appraisers specified pursuant to this Paragraph shall be
members of the American Institute of Real Estate Appraisers with not less than
ten (10) years recent experience appraising office properties in the immediate
geographic area of the Building. Each party shall pay the cost of the appraiser
selected by such party and one-half of the cost of the third appraiser. The
“immediate geographic area of the Building” shall mean the cities of Palo Alto
and Menlo Park.
          5. Promptly after determination of the Fair Market Rental, the parties
shall execute an amendment to this Lease incorporating such Rent with respect to
the Option Term.

xxxi



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Lease the day and year first
above written which shall constitute the Effective Date of the Lease.

              LANDLORD       TENANT 400 HAMILTON ASSOCIATES, a
California limited partnership       Hercules Technology Growth Capital, a
California corporation
 
           
By
  /s/ Charles J. Keenan III   By:   /s/ Manuel A. Henriquez
 
           
 
  Charles J. Keenan III, Trustee for the Amended and   Name:   Manuel A.
Henriquez
 
  Restated Keenan Declaration of Trust dated February 17,   Title:   Chief
Executive Officer and President
 
  1998,General Partner        
 
           
By
  /s/ Mark T. Gates   By:   /s/ David M. Lund
 
           
 
  Mark T. Gates, Trustee of the Mark T. Gates and Elizabeth W.   Name:   David
M. Lund
 
  Gates Living Trust Agreement dated September 10, 1993,   Title:   Chief
Financial Officer
 
  General Partner        
 
           
By
  /s/ Elizabeth W. Gates        
 
           
 
  Elizabeth W. Gates, Trustee of the Mark T. Gates and Elizabeth        
 
  W. Gates Living Trust Agreement dated September 10, 1993,        
 
  General Partner        

xxxii